Exhibit 10.15

 

ASSET PURCHASE AGREEMENT

 

by and between

 

 

CAPITAL CITY ENTERTAINMENT, INC., as “Seller”

 

and

 

JACOBS PINON PLAZA ENTERTAINMENT, INC., as “Purchaser”

 

 

Dated as of November 2, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION AND INTERPRETATION

 

 

 

 

Section 1.1

Definitions

 

Section 1.2

Construction and Interpretation

 

 

 

 

ARTICLE II

 

SALE, LEASE AND OPTION OF THE ASSETS

 

 

 

Section 2.1

Sale, Lease and Option of the Assets

 

Section 2.2

Excluded Assets

 

 

 

 

ARTICLE III

 

ASSUMPTION OF LIABILITIES

 

 

 

Section 3.1

Assumption of Liabilities

 

Section 3.2

Retained Liabilities

 

 

 

ARTICLE IV

 

PURCHASE PRICE AND PAYMENT

 

Section 4.1

Deposit

 

Section 4.2

Purchase Price and Payment

 

Section 4.3

Allocation of Purchase Price

 

Section 4.4

Purchase Price Adjustment

 

Section 4.5

Prorations

 

 

 

ARTICLE V

 

TITLE

 

 

 

Section 5.1

Title Exceptions

 

Section 5.2

Purchaser’s Title as Lessee

 

 

 

ARTICLE VI

 

THE CLOSING; THE CLOSING DATE; ACTION AT CLOSING

 

 

 

Section 6.1

Closing

 

Section 6.2

Seller’s Closing Deliverables

 

Section 6.3

Purchaser’s Closing Deliverables

 

Section 6.4

Transfer of Possession

 

Section 6.5

Expenses

 

Section 6.6

Further Assurances

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 7.1

Representations and Warranties of Seller and Trust

 

Section 7.2 [a05-18067_1ex10d15.htm#aSection725]

Representations and Warranties of Purchaser [a05-18067_1ex10d15.htm#aSection725]

 

Section 7.3 [a05-18067_1ex10d15.htm#aSection736]

Continued Validity [a05-18067_1ex10d15.htm#aSection736]

 

 

 

ARTICLE VIII [a05-18067_1ex10d15.htm#aARTICLEVIII8]

 

COVENANTS [a05-18067_1ex10d15.htm#aCOVENANTS9]

 

 

 

Section 8.1 [a05-18067_1ex10d15.htm#aSection8111]

Operation of the Business [a05-18067_1ex10d15.htm#aSection8111]

 

Section 8.2 [a05-18067_1ex10d15.htm#aSection8212]

Non-Solicitation [a05-18067_1ex10d15.htm#aSection8212]

 

Section 8.3 [a05-18067_1ex10d15.htm#aSection8313]

Access to Properties and Records [a05-18067_1ex10d15.htm#aSection8313]

 

Section 8.4 [a05-18067_1ex10d15.htm#aSection8414]

Notice of Inaccuracy [a05-18067_1ex10d15.htm#aSection8414]

 

Section 8.5 [a05-18067_1ex10d15.htm#aSection8515]

ERISA [a05-18067_1ex10d15.htm#aSection8515]

 

Section 8.6 [a05-18067_1ex10d15.htm#aSection8616]

Labor Agreement Commitments; Employees [a05-18067_1ex10d15.htm#aSection8616]

 

Section 8.7 [a05-18067_1ex10d15.htm#aSection8717]

Governmental Permits and Approvals [a05-18067_1ex10d15.htm#aSection8717]

 

Section 8.8 [a05-18067_1ex10d15.htm#aSection8818]

Consents and Approvals for Assumed Contracts
[a05-18067_1ex10d15.htm#aSection8818]

 

Section 8.9 [a05-18067_1ex10d15.htm#aSection8919]

Observers [a05-18067_1ex10d15.htm#aSection8919]

 

Section 8.10 [a05-18067_1ex10d15.htm#aSection81020]

Certificates of Inspection [a05-18067_1ex10d15.htm#aSection81020]

 

Section 8.11 [a05-18067_1ex10d15.htm#aSection81121]

Notices of Governmental Action [a05-18067_1ex10d15.htm#aSection81121]

 

Section 8.12 [a05-18067_1ex10d15.htm#aSection81222]

Nevada Gaming Authorities [a05-18067_1ex10d15.htm#aSection81222]

 

Section 8.13 [a05-18067_1ex10d15.htm#aSection81323]

Consummation of Agreement [a05-18067_1ex10d15.htm#aSection81323]

 

Section 8.14 [a05-18067_1ex10d15.htm#aSection81424]

Continued Efforts for Consents to Assumed Contracts
[a05-18067_1ex10d15.htm#aSection81424]

 

Section 8.15 [a05-18067_1ex10d15.htm#aSection81525]

Substitution [a05-18067_1ex10d15.htm#aSection81525]

 

Section 8.16 [a05-18067_1ex10d15.htm#aSection81626]

Access to Employee Records [a05-18067_1ex10d15.htm#aSection81626]

 

Section 8.17 [a05-18067_1ex10d15.htm#aSection81727]

Telephone and Fax Numbers [a05-18067_1ex10d15.htm#aSection81727]

 

Section 8.18 [a05-18067_1ex10d15.htm#aSection81828]

Press Releases [a05-18067_1ex10d15.htm#aSection81828]

 

Section 8.19 [a05-18067_1ex10d15.htm#Section8_19ConfirmationOfCertainP_151841]

Confirmation of Certain Personal Property
[a05-18067_1ex10d15.htm#Section8_19ConfirmationOfCertainP_151841]

 

Section 8.20 [a05-18067_1ex10d15.htm#aSection82030]

Liabilities Paid at Closing [a05-18067_1ex10d15.htm#aSection82030]

 

Section 8.21 [a05-18067_1ex10d15.htm#aSection82131]

Casualty Loss and Condemnation [a05-18067_1ex10d15.htm#aSection82131]

 

 

 

ARTICLE IX [a05-18067_1ex10d15.htm#aARTICLEIX33]

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER
[a05-18067_1ex10d15.htm#aCONDITIONSPRECEDENTTOTHEOBLIGATIONS34]

 

 

 

Section 9.1 [a05-18067_1ex10d15.htm#aSection9136]

Licenses [a05-18067_1ex10d15.htm#aSection9136]

 

Section 9.2 [a05-18067_1ex10d15.htm#aSection9237]

Approval to Transfer Gaming Devices [a05-18067_1ex10d15.htm#aSection9237]

 

Section 9.3 [a05-18067_1ex10d15.htm#aSection9338]

Absence of Material Change [a05-18067_1ex10d15.htm#aSection9338]

 

Section 9.4 [a05-18067_1ex10d15.htm#aSection9439]

Representations and Warranties [a05-18067_1ex10d15.htm#aSection9439]

 

Section 9.5 [a05-18067_1ex10d15.htm#aSection9540]

Covenants [a05-18067_1ex10d15.htm#aSection9540]

 

Section 9.6 [a05-18067_1ex10d15.htm#aSection9641]

Absence of Litigation [a05-18067_1ex10d15.htm#aSection9641]

 

Section 9.7 [a05-18067_1ex10d15.htm#aSection9742]

No Change in Law [a05-18067_1ex10d15.htm#aSection9742]

 

Section 9.8 [a05-18067_1ex10d15.htm#aSection9843]

Required Consents [a05-18067_1ex10d15.htm#aSection9843]

 

Section 9.9 [a05-18067_1ex10d15.htm#aSection9944]

Best Western Franchise [a05-18067_1ex10d15.htm#aSection9944]

 

Section 9.10 [a05-18067_1ex10d15.htm#aSection91045]

Seller’s Closing Deliverables [a05-18067_1ex10d15.htm#aSection91045]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X [a05-18067_1ex10d15.htm#aARTICLEX1]

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
[a05-18067_1ex10d15.htm#aCONDITIONSPRECEDENTTOTHEOBLIGATIONS2]

 

 

 

Section 10.1 [a05-18067_1ex10d15.htm#aSection1014]

Licenses [a05-18067_1ex10d15.htm#aSection1014]

 

Section 10.2 [a05-18067_1ex10d15.htm#aSection1025]

Approval to Transfer Gaming Devices [a05-18067_1ex10d15.htm#aSection1025]

 

Section 10.3 [a05-18067_1ex10d15.htm#aSection1036]

Representations and Warranties [a05-18067_1ex10d15.htm#aSection1036]

 

Section 10.4 [a05-18067_1ex10d15.htm#aSection1047]

Covenants [a05-18067_1ex10d15.htm#aSection1047]

 

Section 10.5 [a05-18067_1ex10d15.htm#aSection1058]

Absence of Litigation [a05-18067_1ex10d15.htm#aSection1058]

 

Section 10.6 [a05-18067_1ex10d15.htm#aSection1069]

No Change in Law [a05-18067_1ex10d15.htm#aSection1069]

 

Section 10.7 [a05-18067_1ex10d15.htm#aSection10710]

Required Consents [a05-18067_1ex10d15.htm#aSection10710]

 

Section 10.8 [a05-18067_1ex10d15.htm#aSection10811]

Purchaser’s Closing Deliverables [a05-18067_1ex10d15.htm#aSection10811]

 

 

 

ARTICLE XI [a05-18067_1ex10d15.htm#aARTICLEXI13]

 

TERMINATION [a05-18067_1ex10d15.htm#aTERMINATION14]

 

 

 

Section 11.1 [a05-18067_1ex10d15.htm#aSection11116]

Termination by Mutual Consent [a05-18067_1ex10d15.htm#aSection11116]

 

Section 11.2 [a05-18067_1ex10d15.htm#aSection11217]

Termination by Seller [a05-18067_1ex10d15.htm#aSection11217]

 

Section 11.3 [a05-18067_1ex10d15.htm#aSection11318]

Termination by Purchaser [a05-18067_1ex10d15.htm#aSection11318]

 

Section 11.4 [a05-18067_1ex10d15.htm#aSection11419]

Effect of Termination [a05-18067_1ex10d15.htm#aSection11419]

 

 

 

ARTICLE XII [a05-18067_1ex10d15.htm#aARTICLEXII21]

 

NO PROVISION [a05-18067_1ex10d15.htm#aNOPROVISION22]

 

 

 

ARTICLE XIII [a05-18067_1ex10d15.htm#aARTICLEXIII24]

 

GENERAL INDEMNIFICATION [a05-18067_1ex10d15.htm#aGENERALINDEMNIFICATION25]

 

 

 

Section 13.1 [a05-18067_1ex10d15.htm#aSection13127]

Agreement of Seller and Trust to Indemnify Purchaser
[a05-18067_1ex10d15.htm#aSection13127]

 

Section 13.2 [a05-18067_1ex10d15.htm#aSection13228]

Agreement of Purchaser to Indemnify Seller
[a05-18067_1ex10d15.htm#aSection13228]

 

Section 13.3 [a05-18067_1ex10d15.htm#aSection13329]

Effect of Closing Over Known Unsatisfied Conditions or Breached Representations,
Warranties or Covenants [a05-18067_1ex10d15.htm#aSection13329]

 

Section 13.4 [a05-18067_1ex10d15.htm#aSection13430]

Mitigation [a05-18067_1ex10d15.htm#aSection13430]

 

Section 13.5 [a05-18067_1ex10d15.htm#aSection13531]

Limitations on Indemnification [a05-18067_1ex10d15.htm#aSection13531]

 

Section 13.6 [a05-18067_1ex10d15.htm#aSection13632]

Exclusive Remedy [a05-18067_1ex10d15.htm#aSection13632]

 

 

 

ARTICLE XIV [a05-18067_1ex10d15.htm#aARTICLEXIV34]

 

PROCEDURES AND INDEMNIFICATION
[a05-18067_1ex10d15.htm#ProceduresForIndemnification_152039]

 

 

 

Section 14.1 [a05-18067_1ex10d15.htm#aSection14137]

Procedures for Indemnification [a05-18067_1ex10d15.htm#aSection14137]

 

Section 14.2 [a05-18067_1ex10d15.htm#aSection14238]

Defense of a Third Party Claim [a05-18067_1ex10d15.htm#aSection14238]

 

Section 14.3 [a05-18067_1ex10d15.htm#aSection14339]

Settlement of Third Party Claims [a05-18067_1ex10d15.htm#aSection14339]

 

 

 

ARTICLE XV [a05-18067_1ex10d15.htm#aARTICLEXV41]

 

LIMITATION OF LIABILITY [a05-18067_1ex10d15.htm#aLIMITATIONOFLIABILITY42]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XVI [a05-18067_1ex10d15.htm#aARTICLEXVI1]

 

DISPUTE RESOLUTION [a05-18067_1ex10d15.htm#aDISPUTERESOLUTION2]

 

 

 

Section 16.1 [a05-18067_1ex10d15.htm#aSection1614]

Negotiation [a05-18067_1ex10d15.htm#aSection1614]

 

Section 16.2 [a05-18067_1ex10d15.htm#aSection1625]

Mediation [a05-18067_1ex10d15.htm#aSection1625]

 

Section 16.3 [a05-18067_1ex10d15.htm#aSection1636]

Arbitration [a05-18067_1ex10d15.htm#aSection1636]

 

 

 

ARTICLE XVII [a05-18067_1ex10d15.htm#aARTICLEXVII8]

 

MISCELLANEOUS PROVISIONS [a05-18067_1ex10d15.htm#aMISCELLANEOUSPROVISIONS9]

 

 

 

Section 17.1 [a05-18067_1ex10d15.htm#aSection17111]

Notices [a05-18067_1ex10d15.htm#aSection17111]

 

Section 17.2 [a05-18067_1ex10d15.htm#aSection17212]

Construction and Governing Law [a05-18067_1ex10d15.htm#aSection17212]

 

Section 17.3 [a05-18067_1ex10d15.htm#aSection17313]

Counterparts [a05-18067_1ex10d15.htm#aSection17313]

 

Section 17.4 [a05-18067_1ex10d15.htm#aSection17414]

Integrated Agreement [a05-18067_1ex10d15.htm#aSection17414]

 

Section 17.5 [a05-18067_1ex10d15.htm#aSection17515]

No Oral Modification [a05-18067_1ex10d15.htm#aSection17515]

 

Section 17.6 [a05-18067_1ex10d15.htm#aSection17616]

Successors and Assigns; No Third Party Beneficiaries
[a05-18067_1ex10d15.htm#aSection17616]

 

Section 17.7 [a05-18067_1ex10d15.htm#aSection17717]

Assignment [a05-18067_1ex10d15.htm#aSection17717]

 

Section 17.8 [a05-18067_1ex10d15.htm#aSection17818]

Partial Invalidity [a05-18067_1ex10d15.htm#aSection17818]

 

Section 17.9 [a05-18067_1ex10d15.htm#aSection17919]

No Presumption Against the Draftsman [a05-18067_1ex10d15.htm#aSection17919]

 

Section 17.10 [a05-18067_1ex10d15.htm#aSection171020]

Expenses [a05-18067_1ex10d15.htm#aSection171020]

 

Section 17.11 [a05-18067_1ex10d15.htm#aSection171121]

Guarantee [a05-18067_1ex10d15.htm#aSection171121]

 

Section 17.12 [a05-18067_1ex10d15.htm#aSection171222]

Further Assurances [a05-18067_1ex10d15.htm#aSection171222]

 

Section 17.13 [a05-18067_1ex10d15.htm#aSection171323]

Confidentiality [a05-18067_1ex10d15.htm#aSection171323]

 

 

 

DISCLOSURE SCHEDULES

 

 

 

EXHIBITS

 

 

 

EXHIBIT A

The Leased Land

 

EXHIBIT B

Form of Lease Cancellation Agreement

 

EXHIBIT C

Form of Purchaser’s Lease Agreement

 

EXHIBIT D

Form of Bill of Sale

 

EXHIBIT E

Form of Trade Name and Trademark Assignment Agreement

 

EXHIBIT F

Assignment of Equipment Leases and Contracts

 

EXHIBIT G

Purchaser Assumed Liabilities

 

EXHIBIT H

Purchaser Assignment and Assumption Agreement

 

EXHIBIT I

Working Balance Sheet

 

EXHIBIT J

Allocation of Purchase Price Among the Assets

 

EXHIBIT K

Form of Confidentiality and Non-Competition Agreement—Capital City
Entertainment, Inc.

 

EXHIBIT L

Form of Confidentiality and Non-Competition Agreement—Clark G. Russell

 

EXHIBIT M

Escrow Agreement

 

 

iv

--------------------------------------------------------------------------------


 

APPENDIX [a05-18067_1ex10d15.htm#aAPPENDIX1]

 

 

 

 

 

APPENDIX A [a05-18067_1ex10d15.htm#aAPPENDIXA3]

Glossary of Defined Terms [a05-18067_1ex10d15.htm#aAPPENDIXA3]

 

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (herein referred to as this “Agreement”) is dated
as of November 2, 2005 and is by and between CAPITAL CITY ENTERTAINMENT, INC., a
Nevada corporation (herein referred to as “Seller”), the CLARK AND JEAN RUSSELL
FAMILY TRUST, CLARK G. RUSSELL and JEAN M. RUSSELL, Co-Trustees (herein referred
to as “Trust”), and JACOBS PINON PLAZA ENTERTAINMENT, INC., a Nevada corporation
(herein referred to as “Purchaser”). Seller, Trust and Purchaser are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

Seller and Trust desire to enter into the Lease Cancellation Agreement in the
form attached hereto as Exhibit B in order to cancel that certain Amended Lease
Agreement dated March 31, 2005 between themselves covering the Leased Land (“the
Leased Land”).

 

Trust desires to lease and grant an option to Purchaser to buy that certain land
described on Exhibit A (the “Leased Land”);

 

Seller also desires to sell and transfer to Purchaser, and Purchaser desires to
purchase from Seller, substantially all of the assets, buildings, physical
plant, equipment and personal property of Seller associated with and used in the
operation of the Best Western Pinon Plaza Resort (“Resort”); and

 

Seller desires to delegate to Purchaser, and Purchaser desires to assume from
Seller, certain liabilities associated with the Resort.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Agreement and each act done pursuant hereto, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, represent,
warrant, covenant and agree as follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION AND INTERPRETATION

 

Section 1.1                                      Definitions. The capitalized
words, terms and phrases used in this Agreement, including in the preamble and
the recitals hereto, shall have the meanings ascribed to such words, terms and
phrases in the “Glossary of Defined Terms” attached to this Agreement as
APPENDIX A.

 

1

--------------------------------------------------------------------------------


 

Section 1.2                                      Construction and
Interpretation. Unless the context of this Agreement requires otherwise:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the words “hereof,” “herein,” “hereby,” “hereto” and similar words refer to
this entire Agreement and not to any particular Article, Section, Clause,
Exhibit, Schedule or Appendix or any other subdivision of this Agreement;
(d) references to “Article,” “Section,” “Clause,” “Exhibit” “Schedule” or
“Appendix” are to the Articles, Sections, Clauses, Exhibits, Schedules and
Appendices respectively of this Agreement; (e) the words “include” or
“including” shall be deemed to be followed by the phrases “without limitation”
or “but not limited to” whether or not such words are followed by such phrases
or phrases of like import; (f) references to “this Agreement” or any other
agreement or document shall be construed as a reference to such agreement or
document as amended, modified or supplemented and in effect from time to time
and shall include a reference to any document which amends, modifies or
supplements it; (g) the word “knowledge” means such party’s actual knowledge
after due and diligent inquiry of officers, directors, shareholders, and
employees of such party and its subsidiaries reasonably believed to have
knowledge of such matters; and (h) titles for captions of Sections contained in
this Agreement are inserted only as a matter of convenience and for reference,
and in no way define, limit, extend, describe or otherwise affect the scope or
meaning of this Agreement or the intent of any provision hereof. Each of the
Schedules, Exhibits and Appendices referred to in this Agreement is expressly
made a part hereof. In addition, the disclosures in the Schedules, and those in
any supplement thereto, relate only to the representations and warranties in the
Section of this Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement. In the event of any inconsistency
between the statements in the body of this Agreement and those in the Schedules,
Exhibits or Appendices (other than an exception expressly set forth as such in
the applicable Schedule with respect to a specifically identified representation
or warranty in a specific Section of this Agreement), the statements in the body
of this Agreement will control. Whenever this Agreement refers to actions to be
taken by any Person, or which any Person is prohibited from taking, such
provision shall be applicable whether such action is taken (or not taken)
directly or indirectly by such Person, including actions taken by or on behalf
of any Affiliate of such Person. Whenever any provision of this Agreement refers
to any Person’s right to consent to or be satisfied with any action, such
consent or satisfaction shall be in the Person’s commercially reasonable
discretion, unless the provision granting such Person the right to consent or be
satisfied limits the Person’s consent or satisfaction right in some other
manner. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. All accounting terms
used herein and not expressly defined herein shall have the meanings given to
them under GAAP as used in the United States.

 

ARTICLE II

SALE, LEASE AND OPTION OF THE ASSETS

 

Section 2.1                                      Sale, Lease and Option of the
Assets. Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing on the Closing Date, Seller and Trust shall sell,
lease, option, assign, transfer, convey and deliver to Purchaser, and Purchaser
shall purchase, lease and option from Seller, all of Seller’s right, title,
interest and benefit in and to all assets owned by Seller constituting, or used
primarily in connection with, the Resort (the

 

2

--------------------------------------------------------------------------------


 

“Assets”), except the assets specifically identified in Section 2.2 (the
“Excluded Assets”). The Assets shall be transferred by Seller to Purchaser free
and clear of all liens and encumbrances, mortgages and security interests. The
Assets shall include, but shall not be limited to, the following:

 

(a)                                 the lease and option to purchase the Leased
Land all as more fully described in the form of the Purchaser’s Lease Agreement
attached hereto as Exhibit C;

 

(b)                                all buildings, improvements, structures,
appurtenances, physical plant, equipment, construction in progress, and all
other tangible assets of whatever kind and nature related thereto (“Real
Property,” which does not include the underlying fee ground);

 

(c)                                 all of Seller’s rights and interests arising
under or in connection with any Contracts to which Seller is a party and which
relate primarily to the Business (the “Assumed Contracts”), including any
prepayments made by Seller under such Contracts;

 

(d)                                all of Seller’s right, title and interest in
and to all furniture, furnishings, fixtures, gaming devices, equipment, keys,
pass keys, phone numbers, fax numbers, e-mail addresses, website and domain
names, appliances, tools, motor vehicles, supplies, signs and signage, public
relations pamphlets and related supplies, Inventory, and all other tangible
personal property used in the ownership, operation and maintenance of the Resort
(the “Business”) conducted by Seller on or with respect to the Resort
(collectively, the “Personal Property”), including, without limitation, the
property held as of the Closing and listed on the Second Personal Property
Inventory, subject to the rights of lessors under any of the Assumed Contracts;

 

(e)                                 the name “Best Western Pinon Plaza Resort”
and any variation thereof and all right, title and interest in and to any and
all copyrights, trademarks, trade names, service marks, patents, trade secrets,
displays, symbols, color arrangements, business methods, designs and logos with
respect thereto and/or relating to and/or used by Seller in the ownership, use
and/or operation of the Business and/or the Assets, and other names, words or
devices and related applications and registrations, and all goodwill associated
therewith, (collectively, the “Intellectual Property Rights”);

 

(f)                                   all plans and specifications, historical
reservation data, advance reservations, bookings, credit files (including
specifically casino credit files), and other similar files and reports in the
possession of Seller, including, but not limited to, computer records and all
other books and records of Seller used exclusively in the operation of the
Business by Seller, including, but not limited to, all financial statements,
customer lists, customer and slot tracking systems information, credit records
and files (including casino files) and all other accounting records (in whatever
form they may exist, including computer disk or tape), excluding Carson Station
and Station Grille;

 

3

--------------------------------------------------------------------------------


 

(g)                                all cash in the vault, cages, slot machines,
tables, cash in the retail, restaurants, bars, bowling center, and other
non-gaming areas of the Resort and bankrolls including cash which shall
aggregate the minimum amount of slot fills (loads) equal to $300.00 for all
dollar and $100.00 for all quarter machines and $50.00 for all other machines;

 

(h)                                all manufacturers’ or other assignable
warranties applicable to any other items included in the Assets (the
“Warranties”);

 

(i)                                    all computer hardware used by Seller in
the operation of the Business or the Assets and computer software owned or
licensed by Seller and used in connection with the Business or the Assets, to
the extent transferable without fees, including, without limitation, if
possessed by Seller, all source codes and data, whether on tape, disc or other
computerized format, and all related user manuals, computer records, service
codes, programs, stored materials and databases, including, without limitation,
all access codes and instructions needed to obtain access to and to utilize the
information contained on such computer records (the “Computer Software”), except
that to the extent the software provider will allow the right to retain
accounting software and gaming tracking system for use by Carson Station and
Station Grille;

 

(j)                                    to the extent permitted by Law, all
transferable licenses (including liquor licenses), permits, approvals and other
authorizations, including the Best Western franchise agreement (the “Transferred
Permits”);

 

(k)                                 the accounts receivable, deposits, prepaid
expenses, returned checks and other assets of the type historically accounted
for in the categories listed on Exhibit I; and

 

(l)                                    all gaming chips and tokens.

 

Section 2.2                                      Excluded Assets. The assets
that constitute Excluded Assets shall include only:

 

(a)                                 the consideration delivered to Seller
pursuant to this Agreement, and all of Seller’s rights and interests arising
under or in connection with this Agreement;

 

(b)                                all formation and organization documents,
minute books, stock record books and all other documents relating to the legal
existence of Seller or its Affiliates, and all income tax returns and records,
gaming tax returns (including supporting schedules) and records and
nontransferable licenses, permits, approvals and other authorizations; provided,
however, that copies of such corporate and tax records and nontransferable
licenses, permits, approvals and other authorizations shall be provided to
Purchaser at the Closing as the request of Purchaser;

 

4

--------------------------------------------------------------------------------


 

(c)                                 all of Seller’s interests, claims and choses
of action in any past or current insurance policy or Contract (other than those
that may be assigned pursuant to the assignment of the Assumed Plans), and
subject to Section 8.22, all rights to contribution and insurance proceeds in
respect of Assets;

 

(d)                                all of Seller’s interests in any claims
(including cross claims or counterclaims) relating to any Taxes (including any
deposits, refunds, rebates, credits or other Tax benefits) (other than those
that both relate to the Assets and arise after the Closing Date);

 

(e)                                 any claims, causes of action or other rights
related to any Retained Liability;

 

(f)                                   Purchaser expressly acknowledges that
Seller owns and operates the separate business entities known as the Carson
Station and Station Grille, which will be operated in competition with Purchaser
after Closing.  All assets of the Carson Station and Station Grille, of any
nature, are excluded from this sale.  There are certain joint assets that
include the accounting software and gaming tracking system that the parties will
need to seek permission to divide out in accordance with their use; and

 

(g)                              the name “Capital City Rewards”.

 

ARTICLE III

ASSUMPTION OF LIABILITIES

 

Section 3.1                                      Assumption of Liabilities. Upon
the terms and subject to the conditions set forth in this Agreement, and to the
extent not paid by Seller prior to or at Closing, at the Closing on the Closing
Date, Purchaser shall assume, shall take subject to, and thereafter shall pay,
satisfy, discharge and perform when due, the liabilities and obligations of
Seller listed on Exhibit G (the “Assumed Liabilities”):

 

(a)                                 current or accrued liabilities of the type
historically accounted for in the categories listed on Exhibit I (the
“Payables”);

 

(b)                                pursuant to one or more Assignment and
Assumption Agreements, the liabilities and obligations arising after the Closing
Date under the Assumed Contracts and the Transferred Permits (including
executory obligations);

 

(c)                                 pursuant to the Purchaser’s Lease Agreement,
all liabilities and obligations arising after the Closing Date under that lease
(including executory obligations);

 

(d)                                any liability or obligation of Seller with
respect to the Assumed Plans and the Collective Bargaining Agreements;

 

(e)                                 any liability or obligation of Seller
resulting from the consummation of the transactions contemplated herein and
arising under or related to the WARN Act;

 

5

--------------------------------------------------------------------------------


 

(f)                                   any liability to holders of winning keno
tickets for wagers booked by Seller prior to or at the Closing for events which
have not yet occurred by the Closing, provided that Seller pays to Purchaser the
value of such wagers pursuant to Section 4.5;

 

(g)                                all liabilities for purchase money
obligations whether structured as debt, lease or otherwise, to the extent set
forth on Exhibit G;

 

(h)                                any liability for food, merchandise, rooms,
show tickets or other complimentaries issued to third parties for services or
goods furnished to the Business prior to or at the Closing;

 

(i)                                    any liability for cash or for food,
merchandise, rooms, show tickets or other complimentaries, owed to patrons of
the Business prior to or at the Closing, and to the extent recorded as a
liability in the Seller’s financial statements, any liability for points or
credits earned by patrons of the Business prior to or at the Closing, under any
slot club or other program offering awards or other incentives to gamble to
patrons of the Business;

 

(j)                                    all liabilities or obligations for due
bill contracts or other “trade-out” liabilities listed on Exhibit G other than
Payables;

 

(k)                                 any liability for workers’ compensation
claims made or reopened after the Closing by employees of the Business; and

 

(l)                                    except for the Retained Liabilities, all
liabilities and obligations arising out of or in any way related to the
ownership or operation of the Business or the Assets after the Closing
(including any Taxes relating to the Business or the Assets after the Closing
Date), including prorated amounts payable by Purchaser pursuant to Section 4.5
arising out of or in any way related to the Business or the Assets on or after
the Closing Date.

 

Section 3.2                                      Retained Liabilities. Except
for the Assumed Liabilities specifically and expressly assumed by Purchaser
pursuant to Section 3.1, Purchaser shall not assume or become liable on or with
respect to any Contract of Seller or for or with respect to any indebtedness,
obligations, commitments or liabilities of Seller, direct or indirect, known or
unknown, or absolute, vested or contingent, all of which shall be retained by
Seller (herein referred to collectively as the “Retained Liabilities”). Without
limiting the generality of the foregoing, Purchaser shall not assume or become
liable for, and the Retained Liabilities shall include the following:

 

(a)                                 all liabilities to any federal, state or
local Governmental Authority, or to any special purpose district, for unpaid
Taxes of any type or description, or penalties or interest thereon, arising by
reason of the ownership, use and/or operation of the Assets prior to or at the
Closing Date, or any sales/use Tax, in each case arising from the implementation
and closing of the transactions contemplated by this Agreement, whether

 

6

--------------------------------------------------------------------------------


 

or not imposed on or measured by income, including any amounts due or which may
become due and owing under NRS 244.335, 244.3352, 360.525 and 612.695;

 

(b)                                all liabilities of Seller to the Nevada State
Gaming Control Board, the Nevada Gaming Commission and Carson City
(collectively, the “Nevada Gaming Authorities”) relating to gaming activities
prior to or at the Closing Date;

 

(c)                                 all litigation pending with respect to
Seller or the Business as of the Closing Date;

 

(d)                                any liability or obligation under any
Contract that was not an Assumed Contract;

 

(e)                                 any liabilities and obligations of Seller to
the extent arising under any Environmental Law and associated with, related to
or arising from any environmental condition at, in, on or under the Premises
that existed at the date of Closing; and

 

(f)                                   any other liability, obligation or
commitment not specifically and expressly assumed by Purchaser hereunder.

 

ARTICLE IV

PURCHASE PRICE AND PAYMENT

 

Section 4.1                                      Deposit. Upon execution of this
Agreement by both parties, Purchaser shall pay the Deposit by wire transfer into
the Escrow Account.

 

(a)                                 Until the earlier of (i) the Closing Date or
(ii) the date of the termination of this Agreement, the Deposit shall be held in
such account and subject to the provisions of this Section 4.1. The Deposit
shall be invested by Escrow Agent as mutually directed by Purchaser and Seller,
or, if no such direction is given, the Deposit shall be invested in either
(a) direct obligations of the United States of America or any agency thereof,
(b) certificates of deposit issued by any bank organized under the laws of the
United States or any state thereof, provided such bank has capital and surplus
aggregating at least Five Hundred Million Dollars ($500,000,000) or
(c) commercial paper given the highest rating by a nationally recognized credit
rating agency.

 

(b)                                Withdrawals shall be made from the escrow
account only with the written authorization of both Purchaser and Seller and
only as provided in this ARTICLE IV.  Each of Purchaser and Seller covenants and
agrees to authorize and to cause to be made all withdrawals required to be made
by this ARTICLE IV.

 

7

--------------------------------------------------------------------------------


 

(c)                                 At the Closing, Seller and Purchaser shall
direct the Escrow Agent to pay the Deposit, plus any interest accrued thereon
from the date of Deposit (the “Accrued Interest”), to Seller, which amounts
shall be a direct credit to the Purchase Price payable by Purchaser to Seller as
described in Section 4.2 below.

 

(d)                                In the event that this Agreement is
terminated (1) by Purchaser (A) in accordance with Section 11.3(a) on account of
a willful and material breach by Seller of any representation, warranty or
covenant contained in this Agreement or (B) as a result of the failure to be
satisfied of the conditions set forth in Section 9.1, Section 9.3, Section 9.5,
Section 9.6, or Section 9.7, or (2) by Seller as a result of the failure to be
satisfied of the conditions set forth in Section 10.5 or Section 10.6, Seller
and Purchaser shall promptly direct the Escrow Agent to pay the Deposit and any
Accrued Interest thereon to Purchaser, and Seller shall have no claim to, or
interest in, the Deposit and any Accrued Interest thereon. In the event that
this Agreement is terminated for any other reasons, Seller and Purchaser shall
promptly direct the Escrow Agent to pay the Deposit plus any Accrued Interest
thereon to Seller.

 

Section 4.2                                      Purchase Price and Payment. In
addition to the assumption by Purchaser of the Assumed Liabilities, Purchaser
shall pay to Seller an amount equal to (i) FOURTEEN MILLION FIVE HUNDRED
THOUSAND DOLLARS ($14,500,000) less the Deposit and the Accrued Interest plus
(ii) the amount of the Cash as of midnight on the Closing Date (i.e., the
midnight immediately after 11:59 p.m. on the Closing Date) minus (iii) the
Estimated Liability Adjustment minus (iv) the Estimated Liability Difference, if
any (the “Purchase Price”) for the Assets. At the Closing, the Purchase Price
shall be payable by Purchaser to Seller in immediately available funds.

 

Section 4.3                                      Allocation of Purchase Price.
The parties shall agree on the allocation of the purchase price prior to
Closing. The allocation shall be generally consistent with Exhibit J hereto.

 

Section 4.4                                      Purchase Price Adjustment.

 

(a)                                 Not less than three (3) Business Days prior
to the Closing Date, Seller shall deliver a notice (the “Purchase Price Notice”)
to Purchaser which sets forth in reasonable detail (i) the Seller’s good faith
estimate of the Liability Adjustment (the “Estimated Liability Adjustment”) and
the Liability Difference (the “Estimated Liability Difference”) and (ii) based
thereon, the calculation of the Purchase Price.

 

(b)                                Within sixty (60) days after the Closing
Date, Seller shall prepare and deliver (by same day or next day delivery) to
Purchaser a statement setting forth its determination of the Liability
Adjustment and the Liability Difference (the “Initial Liability Statement”),
which statement shall set forth in reasonable detail the basis for such
determinations. During the thirty (30) days after receipt of such statement,
Purchaser and its representatives will be permitted to review Seller’s working
papers relating to the Initial Liability Statement.

 

8

--------------------------------------------------------------------------------


 

(c)                                 Purchaser shall notify Seller in writing
(the “Notice of Disagreement”) within thirty (30) days after receipt of the
Initial Liability Statement if Purchaser disagrees with Seller’s calculation of
the Liability Adjustment or the Liability Difference, which Notice of
Disagreement shall set forth in reasonable detail the basis for such dispute and
the U.S. dollar amounts involved and Purchaser’s good faith estimate of the
Liability Adjustment or the Liability Difference. If no Notice of Disagreement
is received by Seller within such thirty (30) day period, then the Initial
Liability Statement shall be deemed to have been accepted by Purchaser, shall
become final and binding upon the parties and shall be the Final Liability
Statement.

 

(d)                                During the twenty (20) Business Days
immediately following the delivery of a Notice of Disagreement, Seller and
Purchaser shall seek in good faith to resolve any differences which they may
have with respect to any matter specified in the Notice of Disagreement. If at
the end of such twenty (20) Business Day period Seller and Purchaser have been
unable to agree upon a Final Liability Statement, Seller and Purchaser shall
submit to the Independent Accounting Firm for review and resolution any and all
matters which remain in dispute with respect to the Notice of Disagreement. The
Independent Accounting Firm shall use commercially practicable efforts to make a
final determination, which shall be binding on the parties hereto, of the
Liability Adjustment and the Liability Difference within twenty (20) Business
Days after any such referral, and such final determination shall be the Final
Liability Statement. This Section is an agreement to arbitrate as such is
defined in Chapter 38 of the Nevada Revised Statutes; provided, however, that:
(a) Sections 38.075, 38.085, 38.095 and 38.145(1)(d) of such Chapter are hereby
waived; and (b) the time periods contained in Sections 38.145(2) and
38.155(1) of such Chapter are hereby shortened to thirty (30) days. The
arbitration is to be performed in Reno, Nevada. Purchaser and Seller each
consent to the procedure herein set forth and waive any rights (including any
right to a hearing, representation by attorney at such hearing, or any rights
with respect to witnesses, cross-examination, subpoenas and depositions) they
may have under conflicting provisions of the Nevada Uniform Arbitration Act,
Nevada Revised Statutes Subsection 38.015 et seq., as now or hereafter in
effect. The Parties agree that judgment may be entered upon the decision of the
Independent Accounting Firm.

 

If the amount in dispute is less than FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00), the parties agree to split the difference and not go through
arbitration.

 

(e)                                 The cost of the Independent Accounting
Firm’s review and determination shall be paid by the party which has determined
an amount of the sum of the Liability Adjustment and the Liability Difference
that is the greatest amount different from the amount of such sum on the Final
Liability Statement. During the twenty (20) Business Day review by the
Independent Accounting Firm, Purchaser and Seller will each make available to
the Independent Accounting Firm interviews with such individuals and such
information, books and records as may be reasonably required by the Independent
Accounting Firm to make its final determination.

 

9

--------------------------------------------------------------------------------


 

(f)                                   (i) If the Liability Adjustment (as set
forth in the Final Liability Statement) exceeds the Estimated Liability
Adjustment, then Seller or Trust, jointly and severally, shall pay to Purchaser
an amount equal to such excess or (ii) if the Estimated Liability Adjustment
exceeds the Liability Adjustment (as set forth in the Final Liability
Statement), then Purchaser shall pay to Seller an amount equal to such excess,
in either case within five (5) Business Days after the Final Liability Statement
becomes final and binding on the parties hereto. If the Liability Adjustment (as
set forth in the Final Liability Statement) is equal to the Estimated Liability
Adjustment, then neither Purchaser nor Seller shall owe any amount to the other
party pursuant to this Section 4.4(f).

 

Section 4.5                                      Prorations. To the extent not
otherwise included in the Final Liability Statement, real estate taxes and
assessments, personal property taxes, Ground Lease rents and rents and any other
receipts attributable to space leases shall be prorated as of midnight on the
Closing Date. Wagers received by Seller prior to or at the Closing for keno and
other events occurring after the Closing shall be paid to Purchaser. In lieu of
prorating power, gas, water and other utility fees and charges (other than
telephone), the appropriate utilities shall be informed to take meter readings
as close as practicable to the Closing Date, to bill Seller for service prior to
such readings and to bill Purchaser for service thereafter. Said readings must
occur on or before the Closing Date. The telephone company shall be informed to
cancel Seller’s service as of the Closing Date and to transfer service and the
telephone numbers of the Business to Purchaser. The next regular billing of the
telephone company after the Closing Date will be sent to Purchaser. Upon
receiving a copy of said bill, Seller shall pay Purchaser for those charges
attributable to calls made before midnight on the Closing Date. General service
charges will be prorated as of the time of the billing on the basis of the
number of days before and after the Closing Date, respectively. At the Closing,
Seller and Purchaser shall estimate or actually determine the prorations and
shall adjust the Purchase Price accordingly. Prorated amounts are to be paid to
the appropriate party promptly on demand when computed.

 

ARTICLE V

TITLE

 

Section 5.1                                      Title Exceptions.

 

(a)                                 On the date hereof, Seller will order from
Northern Nevada Title Company (the “Title Company”), and cause the Title Company
to deliver to Purchaser within ten (10) days of the date of this Agreement, a
preliminary title report with respect to the Leased Land, together with copies
of all exceptions to title appearing in such report (the “Exception Matters”).
Seller shall also deliver to Purchaser within ten (10) days of the date of this
Agreement a copy of the most recent survey in Seller’s possession, custody or
control of the Leased Land. Within ten (10) days of receipt of the later of the
Exception Matters and survey, Purchaser shall notify Seller of any title
exceptions to which it objects (“Disapproved Exceptions”). Purchaser shall be
deemed to have approved all title exceptions except for objections made within
the above-mentioned ten (10) day period, and each shall constitute a “Permitted
Exception.” Further,

 

10

--------------------------------------------------------------------------------


 

notwithstanding anything to the contrary contained herein, all of the following
shall also constitute Permitted Exceptions (regardless of whether Purchaser
disapproves of them): (i) real estate taxes and assessments, personal property
taxes for the year 2005 and thereafter, water and/or meter charges, sewer taxes,
charges or rents, in each case not yet due and payable; (ii) liens, encumbrances
or other matters made, created or suffered by or on behalf of Purchaser,
including, without limitation, liens arising as a result of any act or omission
of Purchaser or Purchaser’s agents, contractors or representatives; (iii) zoning
and other land use restrictions and ordinances; (iv) the existing lease with the
Trust; (v) consents previously granted by any former owner of the Leased Land
for the erection of any structure or structures on, under or above any street or
streets on which the Leased Land may abut; (vi) liens for any unpaid real estate
tax, water charge, sewer rent and assessment, provided Purchaser receives a
credit for such sums in an amount sufficient to discharge such liens at the
Closing in accordance with this Agreement; (vii) any liens or encumbrances as to
which the Title Company will insure, or commit to insure, Purchaser against loss
or forfeiture of title to, or collection from the Assets without additional cost
to Purchaser, whether by payment, bonding, indemnity of Seller or Trust or
otherwise; (viii) the revocable nature of the right, if any, to maintain street
and sidewalk vaults and other vault spaces, coal chutes, excavations, canopies,
marquees and signs; and (ix) any other leases, liens, encumbrances or other
exceptions which are approved by Purchaser pursuant to Section 5.1(b) below.

 

(b)                                Within five (5) Business Days after the date
Seller receives Purchaser’s written notice of any Disapproved Exception within
the time period specified above, Seller shall notify Purchaser in writing of any
Disapproved Exceptions which Seller is unable or unwilling to cause to be
removed or insured against prior to or at the Closing (the “Unresolved
Exceptions”). With respect to any Unresolved Exception, Purchaser shall elect,
by giving written notice to Seller within five (5) Business Days after receipt
of Seller’s notice (i) to terminate this Agreement (and upon such election to
terminate, neither Party shall have any further obligations hereunder), or
(ii) to waive Purchaser’s disapproval of such Unresolved Exception, in such
latter event each such Unresolved Exception shall then be deemed to be a
Permitted Exception. Purchaser’s failure to terminate this Agreement within such
five (5) Business Day period shall constitute Purchaser’s agreement to treat
such Unresolved Exceptions as Permitted Exceptions.

 

Section 5.2                                     Purchaser’s Title as Lessee.
This Agreement (and Purchaser’s obligation to consummate by Closing) is subject
to Seller being able to obtain and to deliver to Purchaser at Closing at
Seller’s sole cost and expense an ALTA lessee’s policy of title insurance from a
company reasonably satisfactory to Purchaser in the amount of the Purchase Price
insuring that Seller and the Trust have fee title to the Leased Land and fee
title to the improvements on the Leased Land (including the Resort and the
Business), and that the Purchaser holds a valid leasehold estate in the land in
accordance with the terms of the Purchaser’s Lease Agreement, subject only to
the Permitted Exceptions, agreements subject to which Purchaser takes the Leased
Land pursuant to Section 5.1(a), items arising after the date hereof and
approved by Purchaser and items caused by Purchaser. Said policy shall have
attached thereto such endorsements as Purchaser may require (and for which
Seller or Trust shall have received a commitment from such title company no
later than thirty (30) days after the date hereof),

 

11

--------------------------------------------------------------------------------


 

including, but not limited to, endorsements insuring against encroachments,
violations of covenants and restrictions and mechanic’s liens and insuring
contiguity. Liability under such policy shall be reinsured to the extent, in the
form, and from companies satisfactory to Purchaser (to the extent committed by
such companies no later than thirty (30) days after the date hereof).

 

ARTICLE VI

THE CLOSING; THE CLOSING DATE; ACTION AT CLOSING

 

Section 6.1                                      Closing.

 

(a)                                 The Closing shall be as provided in this
Section 6.1 and shall occur at the offices of the Title Company, at 10:00 a.m.
the later of: (1) the last Business Day of the calendar month in which Purchaser
and all other Persons required to do so have obtained all licenses and approvals
(including, without limitation, gaming and liquor licenses) to permit Purchaser
to lawfully operate the Business as it is now conducted, if, and only if,
Purchaser has completed the Purchaser’s Refinancing on or before such Business
Day; or (2) if the Purchaser’s Refinancing has not been completed, Closing shall
occur on the last Business Day of the calendar month in which all licenses and
approvals have been obtained and the Purchaser’s Refinancing has been completed;
but in any event on or before the Outside Date (the “Closing Date”). Upon the
Closing, the Closing shall, for all purposes under this Agreement, be deemed to
have occurred as of the Closing Date. The matters and deliveries hereafter
described in this Section 6.1 shall be deemed accomplished concurrently. The
effective date of the sale of the Assets shall be at midnight on the Closing
Date and all prorations and allocations provided for hereunder shall be made as
of midnight on the Closing Date, except as otherwise agreed in writing by the
Parties.

 

(b)                                Notwithstanding anything to the contrary
herein, Purchaser may elect to extend the Outside Date to not later than
September 30, 2006 by written notice to Seller and payment of $250,000 to Seller
on or before June 30, 2006. Any such payment made under this
Section 6.1(b) shall not be refundable and shall not be applied or credited to
the Purchase Price.

 

Section 6.2                                      Seller’s Closing Deliverables.
At the Closing, and concurrently with the making of the deliveries by Purchaser
of the Purchaser’s Closing Deliverables as set forth in Section 6.3, Seller
shall deliver, or cause to be delivered, to Purchaser the following (herein
referred to collectively as “Seller’s Closing Deliverables”):

 

(a)                                 the duly executed Bill of Sale and Deed;

 

(b)                                the duly executed Lease Cancellation
Agreement;

 

(c)                                 the duly executed Purchaser’s Lease
Agreement;

 

(d)                                the duly executed Trademark Assignment
Agreements;

 

12

--------------------------------------------------------------------------------


 

(e)                                 the duly executed Assignment of Equipment
Leases and Contracts;

 

(f)                                   title certificates to all vehicles
included in the Personal Property;

 

(g)                                the certificates and other instruments and
documents described in ARTICLE IX;

 

(h)                                a designation of the representative of Seller
described in Section 6.4(e); and

 

(i)                                    Confidentiality and Non-Competition
Agreements executed by the Seller and Clark G. Russell.

 

Section 6.3                                      Purchaser’s Closing
Deliverables. At the Closing, and concurrently with the making of deliveries by
Seller of the Seller’s Closing Deliverables to Purchaser as set forth in
Section 6.2, Purchaser shall deliver, or cause to be delivered, to Seller each
and every payment, agreement, certificate, instrument and other document that is
to be executed, delivered and/or performed by Purchaser pursuant hereto
including the following (herein referred to collectively as “Purchaser’s Closing
Deliverables”):

 

(a)                                 payment of the Purchase Price in the manner
set forth in Section 4.2;

 

(b)                                the duly executed Assignment and Assumption
Agreement;

 

(c)                                 the duly executed Trademark Assignment
Agreements;

 

(d)                                the certificates, instruments and other
documents described in ARTICLE X.

 

Section 6.4                                      Transfer of Possession.

 

(a)                                 Possession of the Assets shall be delivered
to Purchaser as of midnight on the Closing Date.

 

(b)                                To the extent applicable, the transfer of
possession shall be pursuant to the closing memorandum approved by the Nevada
Gaming Authorities.

 

(c)                                 To effectuate the transfer of unopened
alcoholic beverages, Purchaser and Seller shall utilize the services of a
licensed alcoholic beverage wholesaler to purchase alcoholic beverages from
Seller and then resell them, at cost, to Purchaser.

 

(d)                                On the Closing Date, authorized
representatives of Purchaser and Seller shall take inventory of (i) all baggage,
suitcases, luggage, valises and trunks of Resort guests checked or left in the
care of Seller, (ii) the contents of the storage room, and (iii) sporting
equipment and clothing left in the care of Seller; provided, however, that no
such baggage, suitcases, luggage, valises or trunks shall be opened. All such
baggage and

 

13

--------------------------------------------------------------------------------


 

other items shall be sealed in a manner to be agreed upon by the parties and
listed in an inventory prepared and signed jointly by representatives of
Purchaser and Seller on the Closing Date. Purchaser shall be responsible from
and after said date for all baggage and other items listed in such inventory
and, where the seals have been broken, for the contents thereof. Seller shall be
responsible for said contents if the seals have not been broken and for all
luggage or other property of guests not listed on such inventory. By conveying
the Assets to Purchaser on the Closing Date, Seller shall be deemed, without
further action, to have assigned any storage, warehouse or innkeepers liens it
may have under applicable Law.

 

(e)                                 At the Closing, Seller and Purchaser shall
perform the following functions for all motor vehicles that were checked and
placed in the care of Seller: (i) mark all motor vehicles with a sticker or
tape; and (ii) prepare an inventory of such items (“Inventoried Vehicles”)
indicating the check number applicable thereto and any damage thereto.
Thereafter, Purchaser shall be responsible for the Inventoried Vehicles except
for damage indicated in the inventory and Seller shall be liable for claims with
respect to any other vehicles.

 

(f)                                   Purchaser and Seller shall confirm the
amount of customer front money on deposit in the cage at the Resort as of
midnight on the Closing Date (“Customer Front Money”), and identify what Persons
are entitled to what portions of such Customer Front Money. After the Closing,
all Customer Front Money shall be kept in the cage at the Resort without cost to
Purchaser. Purchaser shall distribute Customer Front Money only to the Persons
and only in the amounts determined as provided in the first sentence of this
Section 6.4(g). Seller shall remain solely responsible and liable for all claims
for front money allegedly deposited at the Resort prior to the Closing, except
for claims in the amounts and from the Persons identified pursuant to this
Section 6.4(g).

 

Section 6.5                                      Expenses. Except as expressly
set forth herein, the parties shall divide equally all costs and expenses to
include without limitation, transfer taxes, sales taxes, escrow fees, title
insurance premiums, recording fees, the costs of any survey required to obtain
title insurance.  Purchaser shall bear the cost of any lender’s title insurance
premiums and any title policy endorsements specifically requested by Purchaser.

 

Section 6.6                                      Further Assurances. It is the
intent of this Agreement that Seller shall at the Closing convey, or cause to be
conveyed, to Purchaser all property related to the Business or the Assets or
necessary in order to operate the Business in the manner in which it is
currently being operated. Seller and Purchaser agree that at the Closing and any
time thereafter, upon request of Seller or Purchaser, the other Party shall, and
shall cause any of its Affiliates to, execute, acknowledge and deliver such
deeds, assignments, conveyances, transfers and other instruments and documents
and perform such acts as Seller or Purchaser, as applicable, shall from time to
time reasonably require for the better perfecting, assuring, conveying,
assigning, transferring and confirming unto Purchaser the property and rights
herein conveyed or assigned or intended now or hereafter so to be.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

Section 7.1                                      Representations and Warranties
of Seller and Trust. Except as set forth in the Disclosure Schedule, Seller and
Trust and each of them jointly and severally represent and warrant for the
benefit and reliance of Purchaser as follows (all of the foregoing
representations and warranties shall be deemed to have been restated in full for
the benefit and reliance of Purchaser at Closing):

 

(a)                                 Status, Power and Authority. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Nevada, with all requisite corporate power and authority to
enter into and carry out its obligations under this Agreement. Seller does not
have any subsidiaries. The Trust has all requisite power and authority to enter
into the Lease Cancellation Agreement and Purchaser’s Lease Agreement.

 

(b)                                Due Authorization, Execution and Delivery.
Approval of this Agreement and the transactions contemplated hereby, the
execution, delivery, and performance of this Agreement by the persons executing
the same on behalf of Seller have been duly and validly authorized by Seller’s
directors and sole shareholder.

 

(c)                                 Legal, Valid, Binding and Enforceable. This
Agreement and the other agreements and instruments contemplated hereby
constitute legal, valid and binding obligations of Seller and Trust, enforceable
in accordance with their respective terms.

 

(d)                                No Consents. Other than (i) approvals from
the Nevada Gaming Authorities and (ii) consents that may be necessary to assign
to Purchaser the Assumed Contracts as listed in Section 7.1(d) of the Disclosure
Schedule, no material consent, license, permit, order, approval or authorization
of any Governmental Authority or private party is required in connection with
the execution, delivery and performance of this Agreement by Seller and Trust.

 

(e)                                 No Conflict/No Breach. Assuming receipt of
all requisite consents and approvals in connection with the consummation of the
transactions contemplated hereby, the execution, delivery or performance of this
Agreement do not, with or without the giving of notice and/or the passage of
time (a) violate any provision of Law applicable to Seller, the Assets or the
Business or which would prevent the consummation of the transactions
contemplated by this Agreement or (b) conflict with or result in the breach or
termination of, or constitute a default under or pursuant to any indenture,
mortgage or deed of trust or any judgment, order, injunction, decree or ruling
of any court or Governmental Authority, or any other agreement or instrument by
which Seller, the Assets or the Business are bound, or to which any of them are
subject, or which would prevent the consummation of the transactions
contemplated by the Agreement, or (c) result in the creation of any lien, charge
or encumbrance upon any of the Assets or the Business.

 

15

--------------------------------------------------------------------------------


 

(f)                                   Personal Property.

 

(i)                                  Seller has delivered to Purchaser a true,
correct and complete inventory of all items of tangible Personal Property. The
Personal Property as of such date is set forth in Section 7.1(f)(i) of the
Disclosure Schedule (the “First Personal Property Inventory”).

 

(ii)                               (A) Seller has good title to the tangible
Personal Property (other than Personal Property leased or licensed pursuant to
an Assumed Contract) except as specifically stated herein or in the schedules
attached hereto, and (B) except as set forth in Section 7.1(f)(ii) of the
Disclosure Schedule, the Personal Property will be transferred (subject to the
terms of any applicable leases or licenses) to Purchaser at the Closing free and
clear of all liens, charges, pledges, security interests, claims or other
encumbrances arising by or through Seller.

 

(g)                                The Resort.

 

(i)                                  Except as noted in Section 7.1(g)(i) of the
Disclosure Schedule, none of the following are applicable to the Assets:
(a) annexation agreements; (b) claims or agreements relating to property owners
or homeowners association; (c) agreements to which Seller is a party with state
or local authorities relating to contributions to off-site improvements in
connection with the impact of developmental activities or existing improvements;
and (d) environmental impact or other environmental studies or reports made on
behalf of or to the knowledge of Seller in the past five (5) years, other than
those made by or on behalf of Purchaser.

 

(ii)                               Legal title to the Improvements (as described
in the Purchaser’s Lease Agreement attached hereto as Exhibit C) have been
severed from the underlying fee simple title to the Real Property and the owners
of such Improvements are “Clark G. Russell and Jean M. Russell, Trustees of The
Clark and Jean Russell Family Trust.” Seller disclaims any right, title,
interest or claim to or against the Improvements.

 

(iii)                            The Assets are sufficient to conduct the
Business substantially as currently conducted by Seller and its Affiliates, and
Seller is not currently using any other assets material to the conduct of
Business.

 

(iv)                           All water, sewer, electric and telephone
facilities and all other utilities required for the normal use and operation of
the Business are installed at the Resort and duly connected and are being used
by the Business. Such utilities are subject to standard, nondiscriminatory
utilities charges. The utilities presently connected to the Resort are adequate
to service the needs of the Business substantially as currently conducted by
Seller.

 

16

--------------------------------------------------------------------------------


 

(v)                              Except as set forth in Section 7.1(g)(iv) of
the Disclosure Schedule, to Seller’s knowledge, the Resort has been constructed
in a good, workmanlike manner and in compliance with all applicable Laws and
with all applicable covenants, conditions and restrictions, except in each case
as would not have a material adverse effect on the Business. The building and
improvements making up the Resort have been maintained to the date hereof and
are in good condition except for ordinary wear and tear.

 

(vi)                           Neither Seller nor any of its Affiliates has
received notice of any condemnation proceedings with respect to the Assets and
the Leased Land.

 

(h)                                Compliance with Laws. The use of the Assets
by Seller and the operation of the Business thereat conform in all material
respects to any and all applicable Laws. Without limiting the generality of the
foregoing, to the knowledge of Seller, the use of the Assets by Seller and the
operation of the Business thereat conform in all material respects to any and
all applicable zoning and buildings ordinances and codes, and health, safety and
fire ordinances, without relying on any variance, non-conforming use or similar
Law. Since January 1, 2000, no notice from any Governmental Authority has been
served relating to the Business or Assets claiming any current violation of any
such Law, or requiring any work, repairs, construction, alterations or
installation on or in connection with the Business, and Seller has no knowledge
of any ongoing investigation with respect to the foregoing. To Seller’s
knowledge, the Premises comply with the Americans With Disabilities Act and the
Occupational Safety and Health Act.

 

(i)                                    Restaurants. The restaurants owned and
operated by Seller on the Premises have been given a “Grade A” health rating by
the Carson City Health Department as of the date of the most recent inspection.

 

(j)                                    Licenses and Permits. Seller has
delivered to Purchaser true, correct and complete copies of: (a) all currently
valid certificates of occupancy for the Resort; (b) any and all certificates
from the Carson City Department of Building and Safety relating to the Resort;
and (c) all other current transferable, assignable or relinquishable permits and
licenses, if any, in Seller’s possession relating to the Assets and/or Business,
in each case as requested by Purchaser.

 

(k)                                 Drawings, Plans and Specifications. Seller
has made available to Purchaser true, correct and complete copies of all final
working drawings, plans and specifications, as built plans, all change orders
and other documents and papers relating thereto, and all soil tests and other
engineering reports that relate to the Assets and are in possession of or under
the control of Seller or its Affiliates, all of which are set forth in
Section 7.1(k) of the Disclosure Schedule.

 

17

--------------------------------------------------------------------------------


 

(l)                                    Taxes. Seller has timely filed all Tax
returns, reports and declarations required to be filed in connection with the
income, sales, property and all other aspects of the Business and/or the
ownership and operation thereof and/or the Leased Land. All Taxes shown to be
due on such returns, reports and declarations, including any interest or
penalties, have been paid. Seller is not delinquent in the payment of any tax,
estimated tax, assessment or governmental charge. There are no Tax liens
affecting any of the Assets, except liens for non-delinquent Taxes.

 

(m)                              No Litigation. As of the date hereof, there are
no actions, claims, suits or proceedings pending or, to the best of Seller’s
knowledge, threatened against Seller, its Affiliates, the Business or the Assets
in any court or before any administrative agency which would prevent Seller from
completing the transactions provided for herein or would in any way materially
and adversely affect the operation of the Business.

 

(n)                                Assumed Contracts.

 

(i)                                  Section 7.1(n) of the Disclosure
Schedule sets forth a list of each Assumed Contract (other than Assumed
Contracts that, in the aggregate, provide for payments by Seller of less than
$25,000).

 

(ii)                               All copies of the Assumed Contracts requested
by Purchaser and delivered by Seller to Purchaser will be, when delivered, true,
complete and correct;

 

(iii)                            The material Assumed Contracts are, to Seller’s
knowledge, in good standing, valid and enforceable by Seller and are in full
force and effect; and

 

(iv)                           To Seller’s knowledge, there exists no event of
default under any Assumed Contract, or event which, with notice or lapse of
time, or both, would constitute an event of default under any material Assumed
Contract on the part of Seller or any third party thereunder.

 

(o)                                 Intellectual Property.

 

(i)                                  The Intellectual Property Rights are listed
in Section 7.1(o)(i) of the Disclosure Schedule. To Seller’s knowledge, no other
Intellectual Property Rights (other than licenses and leases included in the
Assumed Contracts) are used in the Business as it is presently conducted by
Seller.

 

18

--------------------------------------------------------------------------------


 

(ii)                               Seller is the sole and exclusive owner of the
“Best Western Pinon Plaza Resort” trademark (“Trademark”) and variations
thereof, and, has, to Seller’s knowledge, the sole and exclusive right to use
the Trademark and has received no notice from any other party pertaining to
Seller’s use of or challenging the right of Seller to use the Trademark. Seller
has not granted any licenses or other rights to use the Trademark and has not
agreed to grant any such licenses or other rights.

 

(p)                                Insurance. Section 7.1(p) of the Disclosure
Schedule lists all insurance policies (including policies providing property,
casualty, liability, workers’ compensation, and bond and surety arrangements)
under which Seller is an insured, a named insured or otherwise the principal
beneficiary of coverage.

 

(q)                                No Orders. No judgment, order, injunction,
decree or ruling of any court or Governmental Authority exists by which Seller,
its Affiliates, the Assets or the Business are bound, or to which any of them
are subject, which in any manner materially and adversely affects the operation
of Business.

 

(r)                                   Deposits. All deposits by or with Seller,
either as security, prepayment of rent or otherwise, are set forth in
Section 7.1(r) of the Disclosure Schedule.

 

(s)                                 Benefit Plans and Employees.

 

(i)                                  All pension plans, retirement plans and
other employee benefit plans applicable to any of the employees of the Business
(including, without limitation, any multi-employer contracts or multi-employer
pension or other benefit plans) (collectively, “Benefit Plans”) and all
Collective Bargaining Agreements are listed in Section 7.1(s)(i) of the
Disclosure Schedule, and complete and correct copies of such items have been
made available to Purchaser. Seller, its subsidiaries, the Premises and the
Business are in material compliance with all applicable Laws and Collective
Bargaining Agreements respecting employment and employment practices, terms and
conditions of employment, wages and hours, and occupational safety and health,
and Seller is not engaged in any unfair labor practice within the meaning of
Section 8 of the National Labor Relations Act. Seller has no labor strike,
dispute, slowdown or stoppage actually pending or, to Seller’s knowledge,
threatened against Seller. No certification or decertification proceeding is
pending or was filed within the past twenty-four (24) months respecting the
employees of the Business and, to Seller’s knowledge, no certification or
decertification petition is being or was circulated among the employees of the
Business within the past twelve months. There are no charges, administrative
proceedings or formal complaints of discrimination (including, but not limited
to, discrimination based upon sex, age, marital status, race, national origin,
sexual preference, disability or veteran status) pending or, to Seller’s
knowledge, threatened, or to Seller’s knowledge, any investigation pending or
threatened before the Equal Employment Opportunity Commission or any federal,
state or local agency or court except as noted in Section 7.1(s)(i) of the

 

19

--------------------------------------------------------------------------------


 

Disclosure Schedule. There have been no audits of the equal employment
opportunity practices of the Business and, to Seller’s knowledge, no act or
omission has occurred, and no circumstance exists, that could give rise to any
basis for such an audit.

 

(ii)                               Each of the Benefit Plans which is an
“employee pension benefit plan,” as defined in Section 3(2) of ERISA, other than
Multi-Employer Plans (collectively the “Employee Pension Benefit Plans”), is
“qualified” within the meaning of Section 401(a) of the Code, except as
disclosed in Section 7.1(s)(ii) of the Disclosure Schedule, and a favorable
determination letter has been issued by the Internal Revenue Service with
respect to each such qualified plan and nothing has occurred, whether by action
or failure to act, which would cause the loss of such qualification. Each
Employee Pension Benefit Plan has been administered in all material respects in
accordance with the requirements of ERISA and, where applicable,
Section 401(a) of the Code.

 

(iii)                            All material reports and information required
to be filed with the United States Department of Labor, Internal Revenue
Service, Pension Benefit Guaranty Corporation (the “PBGC”), and plan
participants and their beneficiaries with respect to the Benefit Plans which are
maintained by Seller (“Seller Benefit Plans”) have been timely filed or
delivered by Seller.

 

(iv)                           With respect to each Seller Benefit Plan for
which an annual report has been filed, no material change has occurred with
respect to the matters covered by the annual report since the date thereof,
except as indicated in Section 7.1(s)(iv) of the Disclosure Schedule. The
financial statements of Seller reflect all employee liabilities arising under
each such plan, fund, or arrangement in a manner satisfying the requirements of
GAAP.

 

(v)                              Since January 1, 2000, Seller has not
maintained any Employee Pension Benefit Plan subject to Title IV of ERISA,
except as described in Section 7.1(s)(v) of the Disclosure Schedule.

 

(vi)                           Neither Seller nor any Person claiming by or
through Seller has received any notification that any Multi-Employer Plan to
which it contributes is in “reorganization” as defined under Section 4241 of
ERISA. Except as disclosed in Section 7.1(s)(vi) of the Disclosure Schedule, no
Employee Pension Benefit Plan is subject to Title IV of ERISA or to the
requirements of Section 412 of the Code. As of the most recent valuation date
with respect to each such plan, the present value of the accrued benefits
thereunder do not exceed the assets of such plan available to fund such
benefits.

 

20

--------------------------------------------------------------------------------


 

(vii)                        No Employee Pension Benefit Plan has been
terminated, nor have there been any “reportable events,” as that term is defined
in Section 4043 of ERISA, since January 1, 2000. None of the Benefit Plans
maintained by Seller or the Controlled Group (i) has any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA, whether or not
waived, or (ii) has been terminated in a manner which could result in the
imposition of a lien on the Assets pursuant to Section 4068 of ERISA.

 

(viii)                     Seller has made available to Purchaser a true,
correct and complete list showing (i) the job classifications, number of
employees in each job classification and compensation rate for each job
classification, with respect to all present hourly employees of the Business,
and (ii) the name, job classification, current annual compensation rate
(including bonus and commissions), current base salary rate, accrued bonus,
seniority, accrued sick leave, accrued severance pay and accrued vacation
benefits of each other present employee of the Business. Seller has also
delivered to Purchaser true, correct and complete copies of any employee
handbook(s); and any reports and/or plans prepared or adopted pursuant to the
Equal Employment Opportunity Act of 1972, as amended.

 

(ix)                             Except as otherwise provided in this Agreement,
the execution and delivery of this Agreement by Seller and the consummation of
the transactions contemplated hereunder will not result in any obligation or
liability (with respect to accrued benefits or otherwise) of Purchaser to any
Benefit Plan or to any employee or former employee of Seller or the Business.

 

(x)                                For each plan, fund, or arrangement
maintained by Seller which is an employee welfare benefit plan (within the
meaning of ERISA Section 3(1)) (a “Welfare Plan”), the following is true:

 

(a)                                  each such Welfare Plan intended to meet the
requirements for tax-favored treatment under Subchapter B of Chapter 1 of the
Code meets such requirements;

 

(b)                                 there is no VEBA maintained with respect to
any such Welfare Plan;

 

(c)                                  there is no disqualified benefit (as such
term is defined in Code Section 4976(b)) which would subject Purchaser to a tax
under Code Section 4976(a);

 

(d)                                 each such Welfare Plan which is a group
health plan (as such term is defined in Code Section 4980B(g)(2)) complies and
has complied, in all material respects, with the applicable requirements of Code
Section 4980B(f) and the applicable provisions of the Social Security Act; and

 

21

--------------------------------------------------------------------------------


 

(e)                                  each such Welfare Plan (including any such
plan covering former employees of the Business) may be amended or terminated by
Seller on or at any time before the Closing Date.

 

(xi)                             There are no leased employees (as such term is
defined in Code Section 414(n)) with respect to the Business who must be taken
into account for the requirements of Code Section 414(n)(3).

 

(xii)                          Seller has made available to Purchaser true,
correct and complete copies of (i) the most recent Internal Revenue Service
determination letter relating to each Employee Pension Benefit Plan for which a
letter of determination was obtained, (ii) to the extent required to be filed,
the two (2) most recent Annual Reports (Form 5500 Series) and accompanying
schedules of each Employee Pension Benefit Plan, as filed with the Internal
Revenue Service, (iii) any summary plan descriptions relating to the Employee
Pension Benefit Plans, and (iv) if available, the most recent certified
financial statement or statements of each Employee Pension Benefit Plan.

 

(t)                                   Bank Accounts and Safe Deposit Boxes. A
true and complete list showing the names of each bank in which the Business has
accounts or safe deposit boxes, and other boxes and lockers, located inside and
outside of the Resort and containing elements of the Assets, a description of
the contents of such boxes and lockers, and the names of all persons authorized
to have access thereto are set forth in Section 7.1(t) of the Disclosure
Schedule.

 

(u)                                Inventory. As of midnight on the Closing
Date, the Inventory included in the Assets shall not be less than that normally
maintained and in any event shall be adequate to serve the patrons of the
Business.

 

(v)                                Financial Statements. Seller has heretofore
furnished Purchaser with copies of the following financial statements of Seller:

 

(i)                                  Consolidated audited balance sheets as at
December 31, 2004;

 

(ii)                               Consolidated audited statements of income and
consolidated audited statements of cash flows for the three fiscal years ending
December 31, 2004;

 

(iii)                            An unaudited balance sheet for the Pinon Plaza
as at June 30, 2005; and

 

(iv)                           An unaudited statement of income for Pinon Plaza
for the six month periods ending June 30, 2004 and 2005.

 

22

--------------------------------------------------------------------------------


 

Except as noted therein and except for normal year end adjustments with respect
to the unaudited financial statements, all of such financial statements and all
other financial statements provided by Seller to Purchaser, were prepared in
accordance with GAAP and present fairly the financial position of Seller as of
such dates and the results of its operations for the periods then ended for
Pinon Plaza.

 

(w)                              Absence of Material Change. Since December 31,
2004, except as reflected in the financial statements referenced in
Section 7.1(v), there has not been:

 

(i)                                  any material adverse change in the
Business’ financial condition, assets or liabilities; or

 

(ii)                               any damage, destruction, other casualty loss
or forfeiture with respect to the Assets (or assets which would, but for such
damage, destruction, loss or forfeiture, comprise part of the Assets), whether
or not covered by insurance, in excess of $100,000.

 

(x)                                  No Withholding Obligation; Foreign Person.
Neither Seller nor any person constituting Seller is or has been a foreign
person or, in the case of corporations, a U.S. real property holding
corporation, as defined in Section 897 of the Code and Seller will deliver to
Purchaser at the Closing affidavit(s) under penalty of perjury and otherwise in
the form and substance necessary to satisfy the requirements under the Code
relating to withholding of a portion of the purchase price, stating the U.S.
taxpayer identification number of each Person constituting Seller and that such
Person is not a foreign person or U.S. real property holding corporation, as the
case may be.

 

(y)                                Affiliates of Seller. Except as noted in
Section 7.1(y) of the Disclosure Schedule, no officer, director or employee
whose annual compensation exceeds Eighty Thousand Dollars ($80,000) or
consultant receiving fees at an annual rate of Twenty Thousand Dollars ($20,000)
of Seller or any of its Affiliates, to Seller’s knowledge (a) owns, directly or
indirectly, any interest in, or is an officer, director, consultant, agent or
employee of any Person or business which is a competitor, lessor, lessee,
lender, borrower, customer, supplier or distributor of Seller or its Affiliates
or (b) owns, directly or indirectly, in whole or in part, any property, asset,
permit, license or secret or confidential information which Seller or its
Affiliates is using or the use of which is necessary or material to the conduct
of the Business. Any such transaction involving Seller or its Affiliates, on the
one hand, and any such Person on the other, which are required in accordance
with GAAP to be reflected in the consolidated financial statements of Seller has
been so reflected.

 

23

--------------------------------------------------------------------------------


 

(z)                                  Suppliers. Section 7.1(z) of the Disclosure
Schedule sets forth an accurate and complete list of the twenty (20) largest
suppliers of Seller in terms of purchases during the twelve (12) months ending
December 31, 2004 and the approximate total purchases by Seller from each such
supplier during such period. To Seller’s knowledge, within the last twelve (12)
months, there has been no change in the business relationship of Seller and such
twenty (20) largest suppliers having a material adverse effect on the Business.

 

(aa)                           Racebook and Sportsbook. No racebook or
sportsbook operations are conducted by Seller on the Premises, other than those
conducted by Sierra Development Company d/b/a Club Cal Neva.

 

(bb)                         Investment Company. Seller is not an “investment
company” or an “affiliated person” thereof, as such terms are defined in the
Investment Company Act of 1940 as amended, and the rules and regulations
thereunder.

 

(cc)                           Environmental Matters.

 

(i)                                  Except as set forth in any environmental
report provided to Purchaser with respect to the Leased Land and Real Property,
to Seller’s knowledge, the Leased Land and Real Property, and any adjoining real
property owned by Seller or any Affiliate, if any, are not in violation of, or
subject to any existing, pending or threatened investigation by any Governmental
Authority under, any of the Environmental Laws except as would not have a
material adverse effect on the Business.

 

(ii)                               Except as set forth in any environmental
report provided to Purchaser with respect to the Leased Land and Real Property,
Seller and its Affiliates have complied, and shall continue to comply, in all
material respects with all notice and reporting requirements applicable to the
Leased Land and Real Property under the Environmental Laws.

 

(iii)                            Except as set forth in any environmental report
provided to Purchaser with respect to the Leased Land and Real Property, Seller
and its Affiliates have never installed or used any underground storage tank (as
defined in RCRA) or any above-ground storage tank for storing or dispensing any
hydrocarbon or other Hazardous Substance on or at the Leased Land and Real
Property, and to the knowledge of Seller, after due inquiry, there has never
been an underground storage tank installed or used on or at the Leased Land and
Real Property for such purposes.

 

(iv)                           Seller has provided Purchaser access to true,
correct and complete copies of all environmental site assessments and asbestos
surveys with respect to the Leased Land and Real Property in Seller’s and its
Affiliate’s possession, custody or control, and all such assessments and surveys
are set forth in Section 7.1(cc)(iv) of the Disclosure Schedule.

 

24

--------------------------------------------------------------------------------


 

(v)                              All environmental registrations, permits,
licenses, certificates and approvals held by Seller and its Affiliates and
related to the Leased Land and Real Property are set forth in
Section 7.1(cc)(v) of the Disclosure Schedule.

 

(vi)                           Seller and its Affiliates have not received any
notification from any Governmental Authority of any asserted present or past
failure by Seller or its Affiliates to comply with the Environmental Laws.

 

(dd)                         Brokers and Finders. Except as set forth in
Section 7.1(dd) of the Disclosure Schedule, Seller has not incurred any
obligation or liability to any party for any broker fees, agent’s commissions or
finder’s fees in connection with the transactions contemplated hereby.

 

(ee)                           Complimentaries; Clubs. Seller is not, and will
not be, committed to any slot-club liability or any complimentary arrangement
for food or beverage or lodging for any guest or customer as of the Closing Date
or any period thereafter which has not been taken into account in determining
its “current liabilities,” as determined in accordance with GAAP consistently
applied and consistent with Seller’s past practice.

 

(ff)                               Absence of Undisclosed or Contingent
Liabilities. Seller does not have any liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted) in connection with the Assets
or the Business except as set forth in the financial statements or that are
current liabilities incurred in the ordinary course of business consistent with
the past practice after December 31, 2004 and prior to the Closing Date and
which are neither material in amount nor inconsistent with any of the
representations or warranties made herein.

 

(gg)                         Material Misstatements or Omissions. Neither this
Agreement nor any other document, certificate or statement furnished to
Purchaser by or on behalf of Seller in connection with this Agreement contains
any untrue statements of a material fact, or omits any material fact necessary
to make the statements contained herein or therein not misleading in light of
the context in which they were made.

 

(hh)                         Representations Concerning Solvency. Seller has not
incurred, and does not intend to incur, and has no reasonable basis to believe
that it will incur, any debts beyond its ability to pay as they become due.
Seller has assets greater that its debts. Purchaser may rely on such
representations in asserting that Purchaser has no reasonable cause to believe
that Seller is or will become insolvent as a result of the transactions
contemplated hereby. Seller has undertaken the transactions described herein in
good faith, considering its obligations to any person to whom it owes a right to
payment, whether or not the right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured and has undertaken the transaction
described herein without any intent to hinder, delay or defraud its creditors.
Seller has not concealed this transaction or the

 

25

--------------------------------------------------------------------------------


 

proceeds of such transaction from any of its creditors. Seller has not removed
or concealed any assets from its creditors and will not incur debt that is
significantly greater than its normal and customary debts in the ordinary
course. Seller does not contemplate and has no reason to contemplate that it
will seek protection under the bankruptcy laws and believes in good faith that
it will receive consideration reasonably equivalent to the value of the property
being sold to Purchaser.

 

Section 7.2                                      Representations and Warranties
of Purchaser. Purchaser represents and warrants for the benefit and reliance of
Purchaser as follows:

 

(a)                                 Status, Power and Authority. Purchaser is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Nevada, with all requisite corporate power and authority to
enter into and carry out its obligations under this Agreement.

 

(b)                                Due Authorization, Execution and Delivery.
The execution, delivery, and performance of this Agreement by the persons
executing the same on behalf of Purchaser have been duly and validly authorized.

 

(c)                                 Legal, Valid, Binding and Enforceable. This
Agreement and the other agreements and instruments contemplated hereby
constitute legal, valid and binding obligations of Purchaser, enforceable in
accordance with their respective terms.

 

(d)                                No Consents. Other than approvals from the
Nevada, Colorado and Virginia Gaming Authorities and consents that may be
necessary to assign to Purchaser the Assumed Contracts as contemplated herein,
no material consent, license, permit, order, approval or authorization of any
Governmental Authority or private party is required in connection with the
execution, delivery and performance of this Agreement by Purchaser.

 

(e)                                 No Conflict / No Breach. Assuming receipt of
all requisite consents and approvals in connection with the consummation of the
transactions contemplated hereby, the execution, delivery or performance of this
Agreement do not, with or without the giving of notice and/or the passage of
time (a) violate any provision of Law applicable to Purchaser or which would
prevent the consummation of the transactions contemplated by this Agreement or
(b) conflict with or result in the breach or termination of, or constitute a
default under or pursuant to any indenture, mortgage or deed of trust or any
judgment, order, injunction, decree or ruling of any court or Governmental
Authority, or any other agreement or instrument by which Purchaser is bound, or
to which it is subject, or which would prevent the consummation of the
transactions contemplated by the Agreement.

 

(f)                                   Brokers and Finders. Purchaser has not
incurred any obligation or liability to any party for any broker fees, agent’s
commissions or finder’s fees in connection with the transactions contemplated
hereby.

 

26

--------------------------------------------------------------------------------


 

Section 7.3                                     Continued Validity. The
representations and warranties contained herein shall survive the Closing for a
period of twenty-four (24) months and shall terminate and be of no further force
or effect twenty-four months following the Closing Date (except to the extent a
Party has made a claim with respect to such representations or warranties prior
to such expiration, as provided below, in which case the representations and
warranties subject to such proceeding shall survive until final resolution or
settlement of such claim); provided that the representations and warranties of
Seller set forth in (i) Section 7.1(l) and Section 7.1(s) shall survive for the
applicable statute of limitations, (ii) Section 7.1(f)(ii)(A) shall survive
indefinitely, and (iii) Section 7.1(cc) shall survive for three (3) years. Any
claim with respect to the truth, accuracy or completeness of any representation
or warranties of either Party (other than those referenced in clauses (i),
(ii) or (iii) above) must be made in writing, if at all, prior to twenty-four
months following the Closing Date and, if not made on or before such date, shall
be void and of no force or effect.

 

ARTICLE VIII

COVENANTS

 

Section 8.1                                      Operation of the Business.
Except to the extent set forth in Section 8.1 of the Disclosure Schedule, during
the period from the date hereof until the Closing:

 

(a)                                 Seller shall operate the Business in the
ordinary course and only in the ordinary course of business in accordance with
past practices consistently applied.

 

(b)                                Seller shall not, without the prior written
consent of Purchaser (which consent shall not be unreasonably withheld), enter
into any Contract or lease providing for payments by Seller in excess of
$50,000, or any Contracts providing for payments by Seller in excess of $200,000
in the aggregate, or modify, extend or terminate any existing material Contract
with respect to the Business, other than in the ordinary course of business. All
insurance policies with respect to the Business shall be maintained in full
force and effect.

 

(c)                                 Seller shall not waive any rights of
material value which are included in the Assets.

 

(d)                                Seller will not enter into advance bookings
for any time after fifteen months from the date hereof. Seller will not enter
into any other advance bookings other than in the ordinary course of business.

 

(e)                                 Seller shall not sell or otherwise dispose
of any Asset with a value in excess of $50,000, or any Assets with an aggregate
value in excess of $200,000, except Inventory used or sold in the ordinary
course of business.

 

27

--------------------------------------------------------------------------------


 

(f)                                   Except as otherwise requested by Purchaser
and without making any commitment on its behalf, Seller shall maintain the
Assets in the ordinary course of business. Seller shall also use commercially
reasonable efforts to keep its business organization at the Business
substantially intact and to preserve for Purchaser the good will of suppliers,
customers and others having business relations with Seller in connection with
the Business or otherwise serving the Business.

 

(g)                                Seller shall not adopt or amend any bonus,
profit sharing, compensation, stock option, pension, retirement, deferred
compensation, employment or other employee benefit plan, agreement, trust, plan,
fund or other arrangement for the benefit or welfare of any employee or increase
in any manner the compensation or fringe benefits of any employee or pay any
benefit not required by any existing plan.

 

(h)                                Seller shall not make any representation to
any employee of Seller that is inconsistent with or contrary to the provisions
of this Agreement.

 

(i)                                    Seller shall use commercially reasonable
efforts to comply in all material respects with the Laws of the Nevada, and with
all such other applicable Laws as may be required for the conduct of the
Business;

 

(j)                                    No change will be made affecting the
banking of the Business without Purchaser’s prior written approval.

 

(k)                                 No indebtedness shall be incurred with
respect to the Assets or the Business nor shall any lien, mortgage, deed of
trust, security interest or other encumbrance be created or suffered with
respect thereto or any portion thereof, except such as would be repaid by Seller
at the Closing.

 

(l)                                    Seller shall not make any guaranty of any
third party obligation, except for endorsement of checks in the ordinary course
of business.

 

(m)                              All business and financial records of the
Business shall be maintained in accordance with practices current on the date
hereof.

 

(n)                                Within twenty (20) days after the end of each
month following the date of this Agreement Seller shall provide to Purchaser an
unaudited balance sheet as of the end of such month and an unaudited statement
of income for Pinon Plaza for the periods commencing on the first of such month
and ending as of the end of such month.

 

(o)                                At Purchaser’s request, Seller shall provide
Purchaser with copies of all material gaming financial reports, if any, filed by
Seller with respect to the Business with the State of Nevada and/or local gaming
authorities between the date hereof and the Closing.

 

28

--------------------------------------------------------------------------------


 

(p)                                Seller will notify Purchaser in writing of
any actual, threatened or pending claims arising in relation to the conduct of
the Business and reasonably expected to result in a judgment against Seller in
excess of $25,000, a lien on any of the Assets or the inability to close the
transactions contemplated hereby promptly after Seller learns of any such
actual, threatened or pending claims.

 

(q)                                From and after the date hereof, Seller shall,
in the event of a spill or other release of Hazardous Substances on or at the
Leased Land, give Purchaser a copy of any notice or report filed with any and
all Governmental Authorities relating to such spill or release concurrently with
such agency filings. Seller shall promptly forward to Purchaser copies of all
correspondence, orders, notices, permits, applications or other communications
and reports in connection with any such event or any other matter relating to
Environmental Laws as they may affect the Leased Land.

 

(r)                                   Seller shall consult with Purchaser with
respect to any renegotiation of any Collective Bargaining Agreement.

 

(s)                                 Seller shall not, without Purchaser’s prior
written approval, enter into any new Collective Bargaining Agreement with any
union, unless such agreement is on terms substantially similar to agreements
entered into between such union and other resort and casino properties in
downtown Carson City, Nevada.

 

(t)                                   Seller shall not take any action which
would require any notification pursuant to the notice provisions of the WARN
Act.

 

Section 8.2                                      Non-Solicitation. From and
after the date hereof, until the earlier of the Closing or the Outside Date (the
“No Solicitation Period”), Seller shall not in any way, directly or indirectly,
solicit, accept, negotiate, consider or request other offers or proposals for
the purchase or sale (or change of ultimate ownership in any form) of all or any
portion of the Assets or the Business (a “Purchase Offer”) or enter into
discussions therefor. If Seller receives a Purchase Offer during the No
Solicitation Period, Seller shall immediately notify Purchaser in writing.

 

Section 8.3                                      Access to Properties and
Records.

 

(a)                                 During the period from the date hereof to
the Closing Date, Purchaser and Purchaser’s counsel, accountants and other
representatives shall have full access during normal business hours, to the
Business, the Assets and all books, contracts, commitments and records with
respect to the Business, shall be able to consult with any and all of Seller’s
employees, accountants and other advisors and consultants regarding the Business
and shall be furnished during such period with all such information concerning
the Business and the Assets as Purchaser may reasonably request. In connection
therewith, Purchaser and its representatives shall be entitled to make tests and
surveys. Purchaser shall not, however, conduct any on-site investigations or
contact any of Seller’s employees without the prior approval, oral or written,
of Clark G. Russell, which shall not be unreasonably withheld, conditioned or
delayed. After the Closing Date,

 

29

--------------------------------------------------------------------------------


 

Purchaser shall provide Seller with access to, upon prior reasonable written
request specifying the need therefor, during regular business hours, such books
and records, and Seller and its representatives shall have the right to make
copies of such books and records.

 

(b)                                During the period from the date hereof to the
Closing Date, Seller covenants and agrees to promptly furnish to Purchaser all
information and data in Seller’s possession, under Seller’s control or to which
Seller has access reasonably requested by Purchaser in order to assist Purchaser
to secure the permits, licenses, approvals and other authorizations contemplated
by this Agreement.

 

(c)                                 Each of Seller and Purchaser shall preserve
until the fourth (4th) anniversary of the Closing Date, all books and records
possessed or to be possessed by such Party relating to any of the Assets or the
Assumed Liabilities, except that either Party may destroy any such books and
records in its possession, provided that (i) such Party provides reasonable
written notice to the other Party stating its intent to do so and offering to
transfer such books and records to the other Party, and (ii) the other Party
declines in writing or does not respond to the notice for a period of 30 days.

 

(d)                                After the Closing Date, Purchaser shall
provide Seller with access to all books and records relating to the Assets and
the operation of the Business prior to the Closing, and to employees of Seller
who have been hired by Purchaser, in each case as is reasonably necessary for
Seller to discharge the Retained Liabilities, comply with all Laws, and
otherwise to wind up the affairs of Seller.

 

Section 8.4                                      Notice of Inaccuracy.

 

(a)                                 Promptly upon either Party becoming aware of
the occurrence of, or the impending or threatened occurrence of, any event which
would cause a breach of any of its own representations or warranties contained
in Section 7.1 or Section 7.2, as the case may be, or an inability of such Party
to deliver the certificate to be delivered by it pursuant to Section 9.4,
Section 9.5, Section 10.3 or Section 10.4, as the case may be, such Party shall
disclose each such event, in reasonable detail, by means of a written notice
thereof to the other Party and such Party shall use its reasonable commercial
efforts to remedy the same. No disclosure by any Party pursuant to this
Section 8.4(a), however, shall be deemed to amend or supplement the Schedules
attached hereto or to prevent or cure any misrepresentations, breach of
warranty, or breach of covenant or to satisfy any Closing condition.

 

(b)                                Each Party shall, promptly upon acquiring
knowledge of the occurrence of any event that would cause the conditions to its
obligations set forth in ARTICLE IX and ARTICLE X, as applicable, to fail to be
fulfilled at the Closing, notify the other Party of such event.

 

30

--------------------------------------------------------------------------------


 

(c)                                 Each Party shall promptly notify the other
Party of any action, suit or proceeding that shall be instituted or overtly
threatened against such Party to restrain, prohibit or otherwise challenge the
legality of any transaction contemplated by this Agreement.

 

Section 8.5                                      ERISA. Promptly after execution
of this Agreement, Seller shall request (and furnish to Purchaser when obtained)
writings from all Multi-Employer Plans to which Seller contributes with respect
to the Business, confirming Seller’s and its subsidiaries’ potential withdrawal
liability (“Withdrawal Liability”) with respect to each such Multi-Employer Plan
as of the most recent practicable date before the Closing Date.

 

Section 8.6                                      Labor Agreement Commitments;
Employees.

 

(a)                                 Purchaser shall offer employment as of the
Closing Date to each Represented Employee, Nonrepresented Employee and employees
who are hired after the date hereof (the “Transferred Employees”) (i) in a
position comparable to the position that such Person held with Seller, and
(ii) at an initial base salary at an annual rate of not less than that which the
Person was receiving from Seller immediately prior to the Closing. Each such
Person who is a Nonrepresented Employee (other than Nonrepresented Employees of
Seller who are parties to written employment agreements listed in
Section 8.6(a) of the Disclosure Schedule which are required to be assigned to
and assumed by Purchaser under Section 3.1(b)) shall be employed on an at-will
basis. Nothing in this Section 8.6(a), express or implied, is intended to
confer, nor shall anything herein confer, (a) on any Person other than the
Parties and the respective successors or permitted assigns of the Parties, any
rights or remedies or (b) on any Person hired by Purchaser any right to remain
in the employ of Purchaser or its Affiliates, nor shall anything in this
Section 8.6(a) affect the right of Purchaser or its Affiliates to discharge at
any time, with or without notice or cause, any such Person hired by Purchaser.
Provided that Purchaser has complied with the covenants set forth in this
Section 8.6(a), effective as of the Closing, Seller shall terminate the
employment by the Business of all individuals on its active payroll, on lay-off
status, and on leave of absence.

 

(b)                                Purchaser shall not take any action which
causes the notice provisions of the WARN Act to be applicable to the
transactions contemplated by this Agreement.

 

(c)                                 Effective as of the Closing, Purchaser shall
assume from Seller any and all liabilities and obligations to Transferred
Employees of Seller as of the Closing Date in respect of paid time off accrued
on or prior to the Closing Date to the extent set forth in Section 3.1(a).
Purchaser shall indemnify and hold harmless Seller and its Affiliates from and
against any and all Losses incurred, suffered by, or claimed against them
directly or indirectly as a result of, or based upon or arising from the
foregoing assumption or the failure by Seller to have paid such amounts to such
personnel upon the termination of their employment with Seller.

 

31

--------------------------------------------------------------------------------


 

(d)                                Promptly after the execution of this
Agreement, Seller shall advise each union that is party to a Collective
Bargaining Agreement of the matters contemplated hereunder and use its best
efforts to secure such union’s written agreement that Purchaser shall be
Seller’s successor to the Collective Bargaining Agreement. Upon consummation of
the Closing, Purchaser agrees to be bound by all terms and conditions of the
Collective Bargaining Agreement on and after the Closing Date.

 

(e)                                 Purchaser will provide continuation health
care coverage to all Transferred Employees and their qualified beneficiaries who
incur a qualifying event after the Closing Date in accordance with and to the
extent required under the continuation health care coverage requirements of
Section 4980B of the Code and Sections 601 through 608 of ERISA (“COBRA”).
Seller and its Affiliates will be responsible for providing continuation
coverage and all related notices to the extent required by law to any employee
of Seller or qualified beneficiary who incurs or incurred a qualifying event
under COBRA on or before the Closing Date, until such time as Seller and its
Affiliates no longer maintain any group health plans, and thereafter Purchaser
shall be responsible for all COBRA compliance as provided in the COBRA
regulations.

 

Section 8.7                                      Governmental Permits and
Approvals. Each of the Parties shall as promptly as practicable prepare, submit
and file (or cause to be prepared, submitted and filed) all applications,
notices and requests for, and shall use all reasonable efforts to obtain as
promptly as practicable, all permits and approvals of all Governmental
Authorities that may be or become necessary on each of their part, respectively,
for their execution and delivery of, and the performance of their obligations
under, this Agreement, and will cooperate fully with each other in promptly
seeking to obtain all such permits and approvals. The Seller, on the one hand,
and Purchaser, on the other hand, shall bear their own costs and expenses
incurred or fees paid to Governmental Authorities to obtain such approvals and
permits.

 

Section 8.8                                      Consents and Approvals for
Assumed Contracts.

 

(a)                                 To the extent that the assignment of any of
the Assumed Contracts requires the consent of any other party thereto, or shall
be subject to any option in any other Person by virtue of a request for
permission to assign, or by reason of or pursuant to any assignment to
Purchaser, this Agreement shall not constitute a contract to assign the same if
any attempted assignment would constitute a breach thereof or give rise to such
an option. Each of the Parties shall as promptly as practicable prepare, submit
and file (or cause to be prepared, submitted and filed) all applications,
notices and requests for, and shall use all reasonable efforts to obtain as
promptly as practicable, all such consents, and will cooperate fully with each
other in promptly seeking to obtain all such permits and approvals. All such
consents shall be in writing and in a form reasonably acceptable to Purchaser.

 

32

--------------------------------------------------------------------------------


 

(b)                                If any such consent is not obtained, or if
for any reason any such assignment is not consummated, then, without limiting
any other rights or remedies Purchaser may have, Seller shall, at Purchaser’s
request, cooperate with Purchaser to provide for Purchaser the benefit, monetary
or otherwise, of the Assumed Contract at issue, including, without limitation,
enforcement of any and all rights of Seller against the other party to such
Assumed Contract arising out of any breach or cancellation thereof by such party
or otherwise.

 

(c)                                 Purchaser shall bear all costs of obtaining
and shall make any deposits or similar payments reasonably requested in
connection with obtaining the required consents of third parties to the
assignment, novation or renewal of any Assumed Contract or Transferred Permit,
if the party from whom such consent is required has refused, and is
contractually entitled to refuse, to grant such consent by reason of Purchaser’s
credit quality. Otherwise, costs of obtaining such consents shall be borne by
Seller.

 

Section 8.9                                      Observers. Subject to any
required approval of any Nevada Gaming Authority, Purchaser shall have the
right, prior to Closing, to place its agents in the Business for the purpose of
observing the conduct of the Business. Purchaser agrees that such agents shall
not interfere with the normal operation of the Business prior to Closing.
Notwithstanding the foregoing, prior to the Closing Date, Purchaser shall not
directly or indirectly control, supervise, direct or interfere with, or attempt
to control, supervise, direct or interfere with, the Business.

 

Section 8.10                                Certificates of Inspection. Prior to
the Closing, upon Purchaser’s request, Seller will use its commercially
reasonable efforts to deliver to Purchaser full, correct and complete copies of
certificates of inspection bearing a date not more than thirty (30) days prior
to the Closing Date with respect to the Premises from the Carson City Fire
Department, the Carson City Department of Building and Safety and the Carson
City County Health Department.

 

Section 8.11                                Notices of Governmental Action.
Prior to the Closing, Seller shall provide Purchaser with written notice of any
zoning proceedings which would materially and adversely affect the use and
operation of the Premises as it is currently used and operated by Seller,
including, but not limited to, any action which could cause the operation of the
Business on any portion of the Assets or Business to constitute a non-conforming
use.

 

Section 8.12                                Nevada Gaming Authorities. The
Parties shall cooperate to prepare a detailed closing memorandum with respect to
the transactions contemplated hereby and submit it to the Nevada Gaming
Authorities with sufficient time to allow their review and approval prior to the
Closing Date. The parties agree that Purchaser shall within thirty (30) days of
execution of this Agreement submit any and all necessary applications to
complete this sale and lease to the Nevada Gaming Authorities.

 

Section 8.13                                Consummation of Agreement. Each of
the Parties and the Trust shall use their commercially reasonable efforts to
perform and fulfill all obligations and conditions on their part to be performed
and fulfilled under this Agreement to the end that the transactions contemplated
by this Agreement shall be fully carried out.

 

33

--------------------------------------------------------------------------------


 

Section 8.14                                Continued Efforts for Consents to
Assumed Contracts. If any consent, approval, novation or waiver necessary for
assignment and delegation of any Assumed Contract or Transferred Permit is not
obtained prior to or on the Closing Date, then, for a period of six (6) months
after the Closing Date, each of Seller and Purchaser shall use their respective
commercially reasonable efforts and shall cooperate with each other to obtain
all such consents, approvals, novations and waivers necessary to assign and
delegate to Purchaser all such Assumed Contracts and Transferred Permits;
provided, however, that, in each such case, neither Seller nor Purchaser shall
be obligated to commence any litigation or offer or grant any accommodation
(financial or otherwise) to any Person or incur any other obligation or
liability therefor.

 

Section 8.15                                Substitution. Purchaser shall use
all commercially reasonable efforts to substitute, as of the Closing Date, with
respect to each Assumed Contract (including any guaranties or other credit
support with respect thereto) and Transferred Permit, Purchaser or Jacobs
Entertainment, Inc. (or such other Person as may be acceptable to the obligee
thereunder) for the Seller or its Affiliates, as the case may be, and to cause
the Seller and its Affiliates to be forever released from all liability in
respect thereof; provided that in no event shall any Person other than Purchaser
or Jacobs Entertainment, Inc. be required to assume any such obligation. If such
substitution is not accepted by any third party to any such Assumed Contract,
guaranty, letter of credit, bond or other indemnity obligation, Purchaser shall
provide to Seller bonds, letters of credit or other reasonable assurances of
performance reasonably acceptable to Seller to support Seller’s (or an Affiliate
of Seller’s) performance under each such Assumed Contract, guaranty, letter of
credit, bond or other indemnity obligation.

 

Section 8.16                                Access to Employee Records. Until
Closing, upon written request from Purchaser, Seller shall provide Purchaser
reasonable access to its employee records to the extent permitted by applicable
Law.  Notwithstanding the foregoing, in no event shall Seller be liable to
Purchaser for any inaccuracy or omission contained in such records.

 

Section 8.17                                Telephone and Fax Numbers. On or
before the Closing Date, Seller shall arrange for the transfer of the telephone
numbers, e-mail addresses and domain names associated with the Business to
Purchaser effective as of the Closing Date.

 

Section 8.18                                Press Releases. Except as expressly
permitted in this Section 8.19 or as required by applicable Law, prior to the
completion of the Closing, neither Party shall grant interviews, issue any press
release or make any similar public announcement concerning the execution or
performance of this Agreement or the transactions contemplated hereunder unless
the content thereof is approved in advance by Purchaser and Seller. Thereafter,
each party may grant interviews and make public statements regarding the general
transactions contemplated hereunder without the approval of the other party.

 

Section 8.19                                Confirmation of Certain Personal
Property. Not more than fifteen (15) days prior to Closing, the Parties shall
jointly participate in taking a physical count and inventory of the Personal
Property to ensure compliance with Section 8.1(e) (the “Second Personal Property
Inventory”).

 

34

--------------------------------------------------------------------------------


 

Section 8.20                                Liabilities Paid at Closing. On or
before the Closing Date, Seller shall pay off any liabilities of the type
historically accounted for in the categories listed in Section 3.1(a) and
Section 3.2(d). In addition, Seller shall be permitted on or before the Closing
Date to pay off any other liabilities of the type historically accounted for in
the categories listed in Section 3.2.

 

Section 8.21                                Casualty Loss and Condemnation.
After the date hereof and prior to the Closing, in the event of, (i) the
destruction of, or material damage to, any material Asset, or (ii) the
condemnation of any material Asset, Purchaser, at its option, may by written
notice to Seller prior to Closing request that Seller, and upon any such
request, Seller shall (x) pay to Purchaser, at the Closing, all sums theretofore
paid to Seller by third parties by reason of such condemnation, destruction or
damage, and (y) assign to Purchaser, at the Closing, all of the right, title and
interest of Seller in any to any unpaid awards or other amounts payable by third
parties or under Seller’s personal property and casualty insurance policies
arising out of such condemnation, destruction or damage; provided that, upon
making such request, Purchaser shall waive its right to terminate this Agreement
pursuant to Section 11.3(d). Except as set forth in the preceding sentence,
nothing in this Section 8.22 shall affect the rights of Purchaser to terminate
this Agreement pursuant to Section 11.3(d).

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser to consummate at the Closing the purchase of the
Assets, the assumption of the Assumed Liabilities and the other transactions
contemplated hereby are subject to the fulfillment, prior to or at the Closing
on the Closing Date, of each of the following express conditions precedent (the
“Purchaser’s Conditions Precedent”), any or all of which may be waived by
Purchaser in writing:

 

Section 9.1                                      Licenses. Purchaser and all
other Persons affiliated with Purchaser required to do so in order to operate
the Business in the manner conducted by Seller as of the date hereof shall have
obtained the necessary gaming licenses and approvals to the assignment of
relevant liquor licenses to permit them to lawfully operate the Business as so
contemplated.

 

Section 9.2                                      Approval to Transfer Gaming
Devices. Seller shall have obtained all material approvals necessary to transfer
all gaming devices constituting a portion of the Assets to Purchaser, except as
would not have a material adverse effect on the Business.

 

Section 9.3                                      Absence of Material Change.
There shall not have occurred any material adverse change since the date hereof
in the Business, the Assets or results of operations of the Business, including,
without limitation, a material decrease in revenues.

 

Section 9.4                                      Representations and Warranties.
Each of the representations and warranties of Seller and Trust set forth in
Section 7.1 of this Agreement shall be true and correct in all material respects
on the Closing Date as though made on the Closing Date, and Seller shall have
delivered to Purchaser a certificate or certificates to such effect, in form and
substance reasonably satisfactory to Purchaser and dated the Closing Date,
signed by and on behalf of Seller and Trust by their duly authorized
representatives.

 

35

--------------------------------------------------------------------------------


 

Section 9.5                                      Covenants. Seller shall have
performed and complied in all material respects with all of the covenants and
agreements on Seller’s part to be performed and complied with as set forth
herein and Seller shall have delivered to Purchaser a certificate or
certificates to such effect, in form and substance reasonably satisfactory to
Purchaser and dated the Closing Date, signed by and on behalf of Seller by its
duly authorized representative(s).

 

Section 9.6                                      Absence of Litigation. No
action or proceeding by any unaffiliated third party shall have been instituted
(or threatened or proposed) before any court or Governmental Authority to
enjoin, restrain, prohibit or otherwise challenge the legality or validity of
the transactions contemplated hereby or to obtain substantial damages in respect
of, or which is related to or arises out of, this Agreement or the consummation
of the transactions contemplated hereby or thereby.

 

Section 9.7                                      No Change in Law. Since the
date of this Agreement there shall have been no change in any applicable Law
that makes it illegal for any Party hereto to perform its obligations hereunder
(i) enacted (and not effectively vetoed), whenever effective, (ii) adopted as a
final regulation pursuant to formal rule making, order-issuing or regulatory
authority by any agency, board, commission, or other administrative, executive,
or other regulatory body having jurisdiction over the Assets, or (iii) embodied
in a final, formal ruling, order or decision of any judicial body having
jurisdiction over the Assets.

 

Section 9.8                                      Required Consents. The Parties
shall have received all of the consents, estoppels and approvals described in
Section 7.1(d) of the Disclosure Schedule (the “Required Consents”) and such
consents, estoppels and approvals shall remain in effect on the Closing Date.

 

Section 9.9                                      Best Western Franchise.
Purchaser shall have obtained a license or franchise to use the name “Best
Western”, its signage and computer reservation systems.

 

Section 9.10                                Seller’s Closing Deliverables. At
the Closing, and concurrently with the delivery of the Purchaser’s Closing
Deliverables, Seller and Trust shall have executed and delivered, or caused to
have been delivered, to Purchaser Seller’s Closing Deliverables, each of which
shall be in full force and effect and shall be in form and substance reasonably
satisfactory to Purchaser.

 

ARTICLE X

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

 

The obligations of Seller to consummate at Closing the sale of the Assets, the
assignment of the Assumed Liabilities and other transactions contemplated hereby
are subject to the fulfillment, prior to or at the Closing on the Closing Date,
of each of the following express conditions precedent (the “Seller’s Conditions
Precedent”), any or all of which may be waived by Seller in writing:

 

36

--------------------------------------------------------------------------------


 

Section 10.1                                Licenses. Purchaser and all other
Persons affiliated with Purchaser required to do so in order to operate the
Business in the manner conducted by Seller as of the date hereof shall have
obtained the necessary gaming licenses and approvals to the assignment of
relevant liquor licenses to permit them to lawfully operate the Business as so
contemplated.

 

Section 10.2                                Approval to Transfer Gaming Devices.
Seller shall have obtained all material approvals necessary to transfer all
gaming devices constituting a portion of the Assets to Purchaser, except as
would not have a material adverse effect on the Business.

 

Section 10.3                                Representations and Warranties. Each
of the representations and warranties of Purchaser contained or referred to
herein shall be true and correct in all material respects on the Closing Date as
though made on the Closing Date and Purchaser shall have delivered to Seller a
certificate or certificates to such effect, in form and substance reasonably
satisfactory to Seller and dated the Closing Date, signed by and on behalf of
Purchaser by its duly authorized representative.

 

Section 10.4                                Covenants. Purchaser shall have
performed and complied in all material respects with all of the covenants and
agreements on Purchaser’s part to be performed and complied with as set forth
herein and Purchaser shall have delivered to Seller a certificate or
certificates to such effect, in form and substance reasonably satisfactory to
Seller and dated the Closing Date, signed by and on behalf of Purchaser by its
duly authorized representative.

 

Section 10.5                                Absence of Litigation. No action or
proceeding by any unaffiliated third party shall have been instituted (or
threatened) before any court or Governmental Authority to enjoin, restrain,
prohibit or otherwise challenge the legality or validity of the transactions
contemplated hereby or to obtain substantial damages in respect of, or which is
related to or arises out of, this Agreement or the consummation of the
transactions contemplated hereby.

 

Section 10.6                                No Change in Law. Since the date of
this Agreement there shall have been no change in any applicable Law that makes
it illegal for any Party hereto to perform its obligations hereunder (i) enacted
(and not effectively vetoed), whenever effective, (ii) adopted as a final
regulation pursuant to formal rule making, order-issuing or regulatory authority
by any agency, board, commission, or other administrative, executive, or other
regulatory body having jurisdiction over the Assets, or (iii) embodied in a
final, formal ruling, order or decision of any judicial body having jurisdiction
over the Assets.

 

Section 10.7                                Required Consents. The Parties shall
have received all of the Required Consents and such consents and approvals shall
remain in effect on the Closing Date.

 

Section 10.8                                Purchaser’s Closing Deliverables. At
the Closing, and concurrently with the delivery by the Seller of the Seller’s
Closing Deliverables, Purchaser shall have executed and delivered, or caused to
have been executed and delivered, to Seller the Purchaser’s Closing
Deliverables, each of which shall be in full force and effect and shall be in
form and substance reasonably satisfactory to Seller.

 

37

--------------------------------------------------------------------------------


 

ARTICLE XI

TERMINATION

 

Section 11.1                                Termination by Mutual Consent. This
Agreement may be terminated prior to Closing by mutual agreement of Seller and
Purchaser. Upon such termination, this Agreement shall terminate and neither
Purchaser nor Seller shall have any further obligation or liability to the other
hereunder.

 

Section 11.2                                Termination by Seller. Seller may
terminate this Agreement by giving written notice to Purchaser at any time prior
to the Closing:

 

(a)                                 in the event Purchaser has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Seller has notified Purchaser of the breach, and the breach
has continued without cure for a period of thirty (30) days after the notice of
breach;

 

(b)                                in the event any of the Seller’s Conditions
Precedent shall have become incapable of fulfillment; or

 

(c)                                 if the Closing shall not have occurred on or
before the Outside Date.

 

Section 11.3                                Termination by Purchaser. In
addition to its termination rights under Article V hereof, Purchaser may
terminate this Agreement by giving written notice to Seller at any time prior to
the Closing:

 

(a)                                 in the event Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Purchaser has notified Seller of the breach, and the breach
has continued without cure for a period of thirty (30) days after the notice of
breach or until the Outside Date, whichever is sooner;

 

(b)                                in the event any of the Purchaser’s
Conditions Precedent shall have become incapable of fulfillment;

 

(c)                                 if the Closing shall not have occurred on or
before the Outside Date; or

 

(d)                                in the event there shall have occurred any
casualty, damage, injury or other adverse change to the Assets which could
reasonably be expected to have a replacement cost in excess of $250,000.

 

Section 11.4                                Effect of Termination. If any Party
terminates this Agreement pursuant to ARTICLE V or this ARTICLE XI, all rights
and obligations of the Parties hereunder shall terminate without any liability
of any Party to any other Person; provided, however, that no termination shall
relieve Seller from any liability arising from or relating to Seller’s breach of
this Agreement at or prior to termination; and provided further, that if the
Deposit is paid to Seller under Section 4.1(d) such amount with Accrued Interest
shall constitute liquidated

 

38

--------------------------------------------------------------------------------


 

damages and the Seller shall have no further rights or remedies against
Purchaser at law or in equity.

 

ARTICLE XII—NO PROVISION

 

 

ARTICLE XIII

GENERAL INDEMNIFICATION

 

Section 13.1                                Agreement of Seller and Trust to
Indemnify Purchaser. Subject to the terms and conditions of this ARTICLE XIII,
after the Closing, Seller and Trust hereby agree jointly and severally to
indemnify, defend and hold harmless Purchaser, its Affiliates, and their
respective directors, officers, employees, agents and representatives from,
against, for and in respect of any and all Losses asserted against, relating to,
imposed upon or incurred by Purchaser by reason of, resulting from, based upon
or arising out of:

 

(a)                                 Seller’s or Trust’s breach of any
representation or warranty of Seller or Trust contained in or made pursuant to
this Agreement, or the breach by Seller or Trust of any covenant or agreement
made in or pursuant to this Agreement;

 

(b)                                Seller’s ownership or operation of the
Business prior to the Closing Date, other than Losses relating to, imposed by
reason of, resulting from, based on or arising out of the Assumed Liabilities;
or

 

(c)                                 the Retained Liabilities.

 

Section 13.2                                Agreement of Purchaser to Indemnify
Seller. Subject to the terms and conditions of this ARTICLE XIII, after the
Closing, Purchaser hereby agrees to indemnify, defend and hold harmless Seller,
its Affiliates, and their respective directors, officers, employees, agents and
representatives from, against, for, and in respect of any and all Losses
asserted against, relating to, imposed upon or incurred by Seller or such
persons by reason of, resulting from, based upon or arising out of:

 

(a)                                 Purchaser’s breach of any representation or
warranty of Purchaser contained in or made pursuant to this Agreement, or the
breach by the Purchaser of any covenant or agreement made in or pursuant to this
Agreement;

 

(b)                                Purchaser’s ownership or operation of the
Business on or after the Closing Date, other than Losses relating to, imposed by
reason of, resulting from, based on or arising out of the Retained Liabilities;

 

(c)                                 the exercise by Purchaser and/or its agents,
employees or contractors of Purchaser’s rights under Section 8.3(a); or

 

(d)                                the Assumed Liabilities.

 

39

--------------------------------------------------------------------------------


 

Section 13.3                                Effect of Closing Over Known
Unsatisfied Conditions or Breached Representations, Warranties or Covenants. If
either Party elects to proceed with the Closing with actual knowledge of any
failure to be satisfied of any condition in its favor or the breach of any
representation, warranty or covenant by the other Party, the condition that is
unsatisfied or the representation, warranty or covenant which is breached at the
Closing Date shall be deemed to be irrevocably waived by such Party, and such
Party shall be deemed to fully release and forever discharge the other Party on
account of any and all claims, demands or charges, known or unknown, with
respect to the same.

 

Section 13.4                                Mitigation. The Indemnified Parties
shall take all reasonable steps to mitigate all Losses, including availing
themselves of any defenses, limitations, rights of contribution, claims against
third parties and other rights at law or in equity, and shall provide such
evidence and documentation of the nature and extent of any liability as may be
reasonably requested by the Indemnitor. Each Indemnified Party shall act in a
commercially reasonable manner in addressing any Losses that may provide the
basis for an indemnifiable claim (that is, each Indemnified Party shall respond
to such Loss in the same manner that it would respond to such Loss in the
absence of the indemnification provided for in this Agreement). Any request for
indemnification of specific costs shall include invoices and supporting
documents containing reasonably detailed information about the costs and/or
damages for which indemnification is being sought.

 

Section 13.5                                Limitations on Indemnification. Any
indemnifiable claim shall be limited to the amount of actual damages sustained
by the Indemnified Parties by reason of such breach or nonperformance, net of
(i) any net Tax benefits realized or realizable by the Indemnified Parties based
on the present value thereof by reason of such Losses, and (ii) the dollar
amount of any insurance proceeds receivable by the Indemnified Parties with
respect to such Losses. Seller and Trust shall not be required to indemnify any
Person under Section 13.1 except to the extent that the aggregate of all amounts
for which indemnity would otherwise be payable by Seller exceeds $50,000 and
then only to the extent of the excess over that amount. For purposes of
measuring the Loss suffered as a result of a breach of representations and
warranties in calculating whether the threshold in the preceding sentence has
been met (but not for purposes of determining whether any representation or
warranty has been breached), any representation or warranty which contains a
materiality or similar limitation (such as a dollar threshold) shall be read as
if it did not contain such limitation. For purposes of indemnification, in no
event shall an individual breach of any representation or warranty be considered
until the Loss relating thereto exceeds $10,000. Sellers’ and Trust’s indemnity
obligations under Section 13.1 shall be limited, in the aggregate, to the amount
of the Purchase Price.

 

Section 13.6                                Exclusive Remedy. Except in respect
of remedies for actual fraud by a Party, the indemnities set forth in this
Agreement shall be the exclusive remedies of the Parties with respect to each
other related to the subject matter of this Agreement, and each Party waives any
other statutory, equitable or common law remedy which such party would otherwise
have for any breach of this Agreement or with respect to any liability arising
from, or related to, the Business, the Assets or the Assumed Liabilities.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XIV

PROCEDURES FOR INDEMNIFICATION

 

Section 14.1                                Procedures for Indemnification.

 

(a)                                 A claim for indemnification hereunder
(herein referred to as an “Indemnification Claim”) other than a Third Party
Claim shall be made by Indemnitee by delivery of a written declaration to
Indemnitor requesting indemnification and specifying the basis on which
indemnification is sought and the amount of asserted Losses.

 

(b)                                If the Indemnification Claim involves a Third
Party Claim, the procedures set forth in Section 14.2 shall be observed by
Indemnitee and Indemnitor.

 

(c)                                 If the Indemnification Claim involves a
matter other than a Third Party Claim, the Indemnitor shall have sixty (60) days
to object to such Indemnification Claim by delivery of a written notice of such
objection to Indemnitee specifying in reasonable detail the basis for such
objection. During such time, the Indemnified Parties shall make available to
Indemnitor all facts and records within their possession or control relating to
such claim. Failure by Indemnitor to timely so object shall constitute
acceptance of the Indemnification Claim by the Indemnitor and the Claim shall be
paid in accordance with Section 14.1(d).

 

(d)                                Upon a final determination of the amount of
an Indemnification Claim, Indemnitor shall pay the amount of such finally
determined Indemnification Claim within ten (10) days of the date such amount is
determined.

 

Section 14.2                                Defense of a Third Party Claim. If
any claim is made, or suit or proceeding (including a binding arbitration or an
audit by any Taxing authority) is instituted against an Indemnified Party by any
Person other than Indemnitor that, if prosecuted successfully, would be a matter
for which such Indemnified Party is entitled to indemnification under this
Agreement (herein referred to as a “Third Party Claim”), the obligations and
liabilities of the Parties hereunder with respect to such Third Party Claim
shall be subject to the following terms and conditions:

 

(a)                                 The Indemnified Party shall give the
Indemnitor written notice of any such claim promptly after receipt by the
Indemnified Party of actual notice thereof, but any failure to do so shall not
relieve the Indemnitor from any liability which it may have except to the extent
such failure would prejudice the Indemnitor. Upon receipt of such notice,
Indemnitor shall undertake the defense thereof by representatives of its own
choosing reasonably acceptable to the Indemnified Party. If, however, the
Indemnitor fails or refuses to undertake the defense of such claim within thirty
(30) days after written notice of such claim has been given to the Indemnitor by
the Indemnified Party, or at least five (5) days before any answer or similar
pleading is required, whichever is sooner, the Indemnified Party shall have the
right to undertake the defense and, subject to Section 14.3, settlement of such
claim with counsel of its own choosing. In the circumstances described in the
preceding sentence, the Indemnified Party shall, promptly upon its

 

41

--------------------------------------------------------------------------------


 

determination of the amount of such Loss, make an Indemnification Claim as
specified in Section 14.1.

 

(b)                                The Indemnified Parties and the Indemnitor
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim including making available records relating
to such claim and furnishing, without expense to the Indemnitor, and providing
access to management employees of the Indemnified Party as may be reasonably
necessary for the preparation of the defense of any such claim or for testimony
as witnesses in any proceeding relating to such claim.

 

Section 14.3                                Settlement of Third Party Claims. No
settlement of a Third Party Claim involving the asserted liability of a Party
under this ARTICLE XIV shall be made without the prior written consent by or on
behalf of such Party, unless such settlement includes a full release of such
Party acceptable to such party in its reasonable discretion.

 

ARTICLE XV

LIMITATION OF LIABILITY

 

IN NO EVENT WILL EITHER PARTY OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
AGENTS, CONTRACTORS, SUBCONTRACTORS, VENDORS OR EMPLOYEES HAVE ANY LIABILITY TO
THE OTHER INDEMNIFIED PARTY FOR LOSSES WHICH ARE INCIDENTAL, SPECIAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE OR EXEMPLARY. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY TO THE EXTENT THAT SUCH OTHER PARTY HAS RECEIVED PAYMENT FOR
SUCH A CLAIM FROM ANOTHER SOURCE, AND ANY PAYMENT OBLIGATION PAYABLE BY A PARTY
SHALL BE NET OF ANY TAX BENEFITS OBTAINED BY OR INSURANCE PROCEEDS AVAILABLE TO
THE OTHER PARTY.

 

ARTICLE XVI

DISPUTE RESOLUTION

 

Section 16.1                                Negotiation. In the event of any
dispute or disagreement between Seller and Purchaser as to the interpretation of
any provision of this Agreement or the performance of obligations hereunder (a
“Dispute”), such Dispute, upon written request of Seller or Purchaser, shall be
referred to representatives of the Parties for decision, each Party being
represented by a senior executive officer (herein referred to as the
“Negotiation Representative”). The Negotiation Representatives shall promptly
meet in a good faith effort to resolve the Dispute.

 

Section 16.2                                Mediation. If the Negotiation
Representatives do not agree upon a resolution within thirty (30) days after
reference of the Dispute to them (unless such period is extended by mutual
agreement of the Parties), the Parties will attempt in good faith to resolve the
controversy or claim in accordance with the Model Procedures for Mediation as in
effect at such time. The costs of mediation shall be shared equally by the
Parties. Any settlement reached by mediation shall be resolved in writing,
signed by the Parties and binding on the Parties. The place of any such
mediation shall be in Reno, Nevada.

 

42

--------------------------------------------------------------------------------


 

Section 16.3                                Arbitration. If the Dispute has not
been resolved pursuant to the foregoing procedures within sixty (60) days after
the first meeting with respect to the mediation (which period may be extended by
mutual agreement), the Dispute shall be resolved, at the request of either
Party, by arbitration conducted in accordance with the provisions of the Federal
Arbitration Act (9 U.S.C. Section 1-16) and in accordance with the American
Arbitration Association’s Commercial Arbitration Rules as then in effect, by
three neutral arbitrators selected by the Parties as follows. Each Party shall
select a neutral arbitrator, subject to objection of the other Party, and the
two neutral arbitrators chosen by the Parties shall select a third neutral
arbitrator. If the two neutral arbitrators selected by the Parties are unable to
agree on the selection of the third arbitrator, they shall select an arbitrator
according to the procedures established by the American Arbitration
Association’s Commercial Arbitration Rules as then in effect. The arbitration of
such Dispute, including the determination of any amount of damages suffered by
any party hereto by reason of the acts or omissions of any Party, shall be final
and binding upon the Parties, except that the arbitrator shall not be authorized
to award punitive damages with respect to any such Dispute. The arbitrators
shall have the power to decide all questions of arbitrability and of such
arbitrators’ jurisdiction. No Party shall seek any punitive damages relating to
any matters under, arising out of, in connection with or relating to this
Agreement. The Parties intend that this agreement to arbitrate be valid,
binding, enforceable and irrevocable. The substantive and procedural Law of the
State of Nevada shall apply to any such arbitration proceedings, and the
decision of the arbitrators shall be bound by such Law and by the terms of this
Agreement. The place of any such arbitration shall be Reno, Nevada. Judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof.

 

ARTICLE XVII

MISCELLANEOUS PROVISIONS

 

Section 17.1                                Notices. Any and all notices and
demands by any Party hereto to any other Party, required or desired to be given
hereunder shall be in writing and shall be validly given or made only if
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested, if made by Federal Express or other similar courier
service keeping records of deliveries and attempted deliveries or when served by
telecopy or similar facsimile transmission. Service by mail or courier shall be
conclusively deemed made on the first Business Day delivery is attempted or upon
receipt, whichever is sooner. Facsimile transmissions received during business
hours during a Business Day shall be deemed made on such Business Day. Facsimile
transmissions received at any other time shall be deemed received on the next
Business Day. The Parties may change their address for the purpose of receiving
notices or demands as herein provided by a written notice given in the manner
aforesaid to the others, which notice of change of address shall not become
effective, however, until the actual receipt thereof by the others.

 

43

--------------------------------------------------------------------------------


 

(a)                                  Any notice or demand to Seller or Trust
shall be addressed to Seller at:

 

Capital City Entertainment, Inc.

c/o Best Western Pinon

Plaza Resort

2171 Highway 50 East

Carson City, Nevada 89701

Attention:  Clark G. Russell, President

Facsimile:

 

With a copy to:

 

James Todd Russell

Allison, MacKenzie, Russell, Pavlakis, Wright & Fagan, Ltd.

402 North Division Street

Post Office Box 646

Carson City, Nevada 89702

Facsimile:

 

(b)                                 Any notice or demand to Purchaser shall be
addressed to Purchaser at:

 

Jacobs Entertainment, Inc.

17301 West Colfax Avenue, Suite 250

Golden, Colorado 80401

Attention:  Stephen R. Roark

Facsimile:  303-215-5219

 

With a copy to:

 

Samuel E. Wing

Jones & Keller, P.C.

1625 Broadway, Suite 1600

Denver, Colorado 80202

Facsimile:  303-573-0769

 

Section 17.2                                Construction and Governing Law. The
internal laws of the State of Nevada applicable to contracts made and wholly
performed therein shall govern the validity, construction, performance and
effect of this Agreement.

 

Section 17.3                                Counterparts. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement.

 

Section 17.4                                Integrated Agreement. This Agreement
and the other agreements described herein supersede all prior and
contemporaneous agreements, oral and written, between the Parties hereto with
respect to the subject matter hereof.

 

44

--------------------------------------------------------------------------------


 

Section 17.5                                No Oral Modification. Neither this
Agreement, nor any provision hereof, may be changed, waived, discharged,
supplemented or terminated orally, but only by an agreement in writing signed by
the Party against which the enforcement of such change, waiver, discharge or
termination is sought.

 

Section 17.6                                Successors and Assigns; No Third
Party Beneficiaries. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns. Except as
specifically provided in this Section 17.6, this Agreement is not intended to,
and shall not, create any rights in any Person whomsoever except Purchaser and
Seller and Trust.

 

Section 17.7                                Assignment. Neither Party shall
assign its rights or delegate its duties under this Agreement without the prior
written consent of the other Party hereto. Notwithstanding the foregoing,
Purchaser shall have the right, without the consent of Seller, to assign its
rights and delegate its duties under this Agreement to an Affiliate of
Purchaser; provided, however, that such assignment shall not relieve Purchaser
of its obligations and liabilities hereunder. Purchaser shall not sell or
otherwise transfer any material asset that constitutes a portion of the Assets
to any Affiliate of Purchaser unless, at the time of such transfer, such
Affiliate executes a guarantee of Purchaser’s obligations hereunder in form
reasonably satisfactory to Seller.

 

Section 17.8                                Partial Invalidity. If any term,
provision, covenant or condition of this Agreement, or any application thereof,
should be held by a court of competent jurisdiction to be invalid, void or
unenforceable, all terms, provisions, covenants and conditions of this
Agreement, and all applications thereof, not held invalid, void or unenforceable
shall continue in full force and effect and shall in no way be affected,
impaired or invalidated thereby, provided that the invalidity, voidness or
unenforceablity of such term, provision, covenant or condition (after giving
effect to the next sentence in this Section 17.8) does not materially impair the
ability of the parties to consummate the transactions contemplated hereby. In
lieu of such invalid, void or unenforceable term, provision, covenant or
condition, there shall be added to this Agreement a term, provision, covenant or
condition that is valid, not void and enforceable and is as similar to such
invalid, void or unenforceable term, provision, covenant or condition as may be
possible.

 

Section 17.9                                No Presumption Against the
Draftsman. Each Party having been represented in the negotiation of this
Agreement, and having had ample opportunity to review the language hereof, there
shall be no presumption against any Party on the ground that such Party was
responsible for preparing this Agreement, any of Seller’s Closing Deliverables
or any of Purchaser’s Closing Deliverables.

 

45

--------------------------------------------------------------------------------


 

Section 17.10                          Expenses. Subject to the provisions of
ARTICLE XIII, all expenses incurred by the Parties hereto in connection with or
related to the authorization, preparation and execution of this Agreement and
the Closing of the transaction contemplated hereby, including fees and expenses
of agents, representatives, counsel and accountants employed by any such Party,
shall be borne solely and entirely by the Party which has incurred the same.

 

Section 17.11                          Guarantee. Jacobs Entertainment, Inc.
hereby agrees to cause Purchaser to fulfill, and additionally guarantees, the
timely payment and performance of all of the obligations of Purchaser under this
Agreement.

 

Section 17.12                          Further Assurances. The Seller and Trust
jointly and severally agree to execute, acknowledge, seal and deliver, after the
date hereof, without additional consideration, such further assurances,
instruments and documents, and to take such further actions, as the Purchaser
may request in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.

 

Section 17.13                          Confidentiality. The parties agree to
hold in complete confidence the terms and conditions of this agreement, subject
to the obligations of disclosure to the Nevada Gaming Authorities and under
federal securities laws. All proprietary information provided to Purchaser shall
not be disclosed and shall remain confidential. The parties agree that no
announcement of the entering into this Purchase Agreement and or sale shall be
made without the consent of the other party. Seller will be given the
opportunity to duly notify its employees prior to any disclosure by either
party.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

CAPITAL CITY ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

JACOBS PINON PLAZA ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

46

--------------------------------------------------------------------------------


 

 

THE CLARK AND JEAN RUSSELL

 

FAMILY TRUST

 

 

 

 

 

By:

 

 

 

  Clark G. Russell, Trustee

 

 

 

 

 

 

 

By:

 

 

 

  Jean M. Russell, Trustee

 

47

--------------------------------------------------------------------------------


 

APPENDIX A

to

ASSET PURCHASE AGREEMENT

by and between

CAPITAL CITY ENTERTAINMENT, INC., as “Seller”

and

JACOBS PINON PLAZA ENTERTAINMENT, INC., as “Purchaser”

 

Glossary of Defined Terms

 

“Accrued Interest” has the meaning ascribed to it in Section 4.1(c).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control” means the direct or indirect ownership of more than fifty percent
(50%) of the outstanding capital stock or other equity interests having ordinary
voting power.

 

“Agreement” means this Asset Purchase Agreement, together with all Schedules,
Exhibits, Appendices and other attachments hereto, and all amendments and
supplements hereto and thereto.

 

“Asset Amount” means the value as of the Closing of the assets of the type
historically accounted for in the categories listed in Exhibit I.  The values of
the assets shall be calculated in the same manner and using the same policies
and methods as the corresponding line items on any applicable prior date on
which such values were calculated.

 

 “Assets” has the meaning ascribed to such term in Section 2.1.

 

“Assignment and Assumption Agreement(s)” means that certain Assignment and
Assumption Agreement(s), the form of which is attached hereto as Exhibit H, to
be executed by Seller and Purchaser and delivered at the Closing on the Closing
Date providing for, among other matters, the assignment by Seller, and the
assumption by Purchaser, of the Transferred Permits and the Assumed Contracts.

 

“Assumed Contract(s)” has the meaning ascribed to such term in Section 2.1(c).

 

“Assumed Liabilities” has the meaning ascribed to such term in Section 3.1.

 

“Benefit Plans” has the meaning ascribed to such term in Section 7.1(s)(i).

 

“Bill of Sale and Deed” means that certain Bill of Sale and Deed, the form of
which is attached hereto as Exhibit D, to be executed by Seller and delivered at
the Closing on the Closing Date providing for the sale, assignment, transfer and
conveyance of the Assets from Seller to Purchaser, including all Personal
Property and Real Property not including the Leased Land.

 

1

--------------------------------------------------------------------------------


 

“Business” has the meaning ascribed to such term in Section 2.1(d).

 

“Business Day” means any day other than a Saturday, Sunday or other day upon
which banks in the State of Nevada are authorized or required to be closed.

 

“Cash” has the meaning ascribed to such term in Section 2.1(g).

 

“Closing” means the proceedings pursuant to which the sale of the Purchased
Assets is consummated.

 

“Closing Date” has the meaning ascribed to such term in Section 6.1.

 

“COBRA” has the meaning ascribed to such term in Section 8.6(e).

 

“Code” means the Internal Revenue Code of 1986, as amended, and as the same may
be further amended from time to time, or any successor law, and the rules and
regulations promulgated thereunder. Any reference to any specific provision of
the Code also shall be deemed to refer to any successor provision thereto.

 

“Collective Bargaining Agreement” means any collective bargaining agreement with
respect to the Business.

 

“Confidentiality and Non-Competition Agreements” mean the forms of such
agreements attached as Exhibits K and L hereto.

 

“Computer Software” has the meaning ascribed to such term in Section 2.1(i).

 

“Contract” means any binding contract, agreement, arrangement, guaranty, letter
of credit, bond, indemnity obligations, commitment, franchise, indenture,
instrument, lease or license.

 

“Controlled Group” means Seller and the other organizations of a controlled
group of organizations (within the meaning of Sections 414(b), (c), (m) or (o)
of the Code) of which Seller is a member.

 

“Controlled Group Plans” means the Benefit Plans adopted by the Controlled Group
that are applicable to the employees of the Business.

 

“Customer Front Money” has the meaning ascribed to such term in Section 6.4(g).

 

“Deposit” shall mean the sum of Five Hundred Thousand Dollars ($500,000) to be
deposited by Purchaser into the Escrow Account upon execution of this Agreement,
together with all interest earned thereon.

 

 “Disapproved Exceptions” has the meaning ascribed to such term in
Section 5.1(a).

 

2

--------------------------------------------------------------------------------


 

“Disclosure Schedule” means the Disclosure Schedule to this Agreement which sets
forth certain information called for by this Agreement and certain exceptions to
the representations and warranties made by the Seller in this Agreement.

 

“Dispute” has the meaning ascribed to such term in Section 16.1.

 

“Employee Pension Benefit Plans” has the meaning ascribed to such term in
Section 7.1(s)(ii).

 

“Environmental Law(s)” means any federal, state or local law, statute,
ordinance, rule or regulation or order pertaining to health or the protection of
the environment, including, but not limited to: RCRA; the Clean Air Act, as now
or hereafter amended (42 U.S.C. Section 7401 et. seq.); the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as now or
hereafter amended (42 U.S.C. Section 9601 et. seq.); the Emergency Planning and
Community Right-to-Know Act of 1986, as now or hereafter amended (42 U.S.C.
Section 11001 et. seq.); the Federal Hazardous Substances Act, as now or
hereafter amended (15 U.S.C. Section 1261 et. seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act, as now or hereafter amended (7 U.S.C.
Section 136 et. seq.); the Federal Water Pollution Control Act, as now or
hereafter amended (33 U.S.C.  Section 1251 et.  seq.); the Hazardous Materials
Transportation Act, as now or hereafter amended (49 U.S.C. Section 1801 et.
seq.); the Occupational Safety and Health Act of 1970, as now or hereafter
amended (29 U.S.C. Section 651 et. seq.); (the Toxic Substances Control Act, as
now or hereafter amended (15 U.S.C. Section 2601 et. seq.); Nev. Rev. Stat. chs.
444, 445A, 445B, 459, 477, 590 and 618, each as now or hereafter amended; the
Uniform Fire Code, as now or hereafter adopted in Nevada; and the regulations,
rules and orders promulgated under each of them.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Escrow Agent” has the meaning ascribed to such term in Section 4.1.

 

“Estimated Liability Adjustment” has the meaning ascribed to such term in
Section 4.4(a).

 

“Estimated Liability Difference” has the meaning ascribed to such term in
Section 4.4(a).

 

“Excluded Assets” has the meaning ascribed to such term in Section 2.1.

 

“Final Liability Statement” means the determination of the Liability Adjustment
that is final and binding on the Parties, either through agreement of the
Parties or through the action of the Independent Accounting Firm in the manner
set forth in Section 4.4(d).

 

“First Personal Property Inventory” has the meaning ascribed to such term in
Section 7.1(f)(i).

 

3

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America, which shall include official interpretations thereof by the Financial
Accounting Standards Board and its successors, consistently applied.

 

“Governmental Authority” means the federal government of the United States, the
government of any state of the United States or any political subdivision
thereof, and any Person exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any other
governmental entity, instrumentality, agency, authority or commission.

 

“Hazardous Substances” means one or more of the chemicals, substances,
materials, mixtures, compounds, hydrocarbons, pollutants and wastes classified
or regulated under the Environmental Laws.

 

“Indemnification Claim” has the meaning ascribed to such term in
Section 14.1(a).

 

“Indemnified Party(ies)” means an Indemnitee, its Affiliates, and their
respective directors, officers, employees, agents and representatives.

 

“Indemnitee” means the Party seeking indemnification under ARTICLE XIII of the
Agreement.

 

“Indemnitor” means the Party against whom indemnity is sought under ARTICLE XIII
of the Agreement.

 

“Independent Accounting Firm” means (i) an independent certified public
accounting firm in the United States of national or regional recognition
mutually acceptable to Seller and Purchaser or (ii) if Seller and Purchaser are
unable to agree upon such a firm within five (5) days, then each Party shall
select one such firm and those two firms shall select a third firm, in which
case “Independent Accounting Firm” shall mean such third firm.

 

“Initial Liability Statement” has the meaning ascribed to such term in
Section 4.4(b).

 

“Intellectual Property Rights” has the meaning ascribed to such term in
Section 2.1(e).

 

“Inventoried Vehicles” has the meaning ascribed to such term in Section 6.4(f).

 

“Inventory” means all inventories maintained in connection with the Business,
including, but not limited to, liquor, food and beverage, linen, uniforms,
utensils, chinaware, glassware, silverware and office supplies.

 

“Law(s)” means any law, statute, act, decree, ordinance, rule, writ, injunction,
directive (to the extent having the force of law), order (unilateral or
consensual), final nonappealable judgment directly applicable to the relevant
Party, treaty, code or regulation (including any of the foregoing relating to
health or safety matters), any Environmental Law or any interpretation of any of
the foregoing, as enacted, issued or promulgated by any Governmental Authority,

 

4

--------------------------------------------------------------------------------


 

including all amendments, modifications, extensions, replacements or
reenactments thereof or thereto.

 

“Lease Cancellation Agreement” has the meaning ascribed to it in the recitals
hereto.

 

“Leased Land” has the meaning ascribed to such term in the recitals hereto but
such term does not include the Real Property.

 

“Liability Adjustment” means, as of the Closing, an amount equal to the
liabilities of the type historically accounted for in the categories listed in
Exhibit I, calculated in the same manner and using the same policies and methods
as the corresponding line items on any applicable prior date on which such
values were calculated and set forth herein.

 

“Liability Difference” means the amount, if any, by which the liabilities of the
type historically accounted for in the categories listed in Exhibit I exceeds
the Minimum Asset Amount. In each case, the values of the assets and liabilities
shall be calculated in the same manner and using the same policies and methods
as the corresponding line items on any applicable prior date on which such
values were calculated.

 

“Loss(es)” means any and all assessments, judgments, damages (including natural
resource damage), penalties, interest, fines, investigations, liabilities
(including strict liability), reasonable costs and expenses of investigation and
defense of any claim.

 

 “Multi-Employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Negotiation Representative” has the meaning ascribed to such term in
Section 16.1.

 

“Nevada Gaming Authorities” has the meaning ascribed to such term in
Section 3.2(b).

 

“Nonrepresented Employee” means any employee of Seller employed in the Business
who is not a Represented Employee.

 

“No Solicitation Period” has the meaning ascribed to such term in
Section 8.2(a).

 

“Notice of Disagreement” has the meaning ascribed to such term in
Section 4.4(c).

 

“Outside Date” means June 30, 2006 unless extended by Purchaser in accordance
with Section 6.1(b).

 

“Party(ies)” has the meaning ascribed to such term in the preamble hereto.

 

“Payables” has the meaning ascribed to such term in Section 3.1(a).

 

“PBGC” has the meaning ascribed to such term in Section 7.1(s)(iii).

 

5

--------------------------------------------------------------------------------


 

“Permitted Exception” has the meaning ascribed to such term in Section 5.1(a).

 

“Person” means any individual natural person or any artificial person including
any corporation, general or limited partnership, joint venture, association,
unincorporated organization, trust, business trust, limited liability company or
partnership, Governmental Authority or other entity.

 

“Personal Property” has the meaning ascribed to such term in Section 2.1(d).

 

“Purchaser” means Jacobs Pinon Plaza Entertainment, Inc., a Nevada corporation.

 

“Purchase Offer” has the meaning ascribed to such term in Section 8.2(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 4.2.

 

“Purchase Price Notice” has the meaning ascribed to such term in Section 4.4(a).

 

“Purchaser’s Closing Deliverables” has the meaning ascribed to such term in
Section 6.3.

 

“Purchaser’s Conditions Precedent” has the meaning ascribed to such term in
ARTICLE IX.

 

“Purchaser’s Lease Agreement” means the lease and option agreement covering the
Leased Land attached as Exhibit C.

 

“Purchaser’s Refinancing” shall mean the completion of Purchaser’s refinancing
of its 117/8% Senior Secured Notes by the issuance of new notes, bonds, equity
or a combination thereof.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, as now or
hereafter amended, 42 U.S.C. Section 6901 et. seq., and the rules, regulations
and orders promulgated thereunder.

 

“Real Property” has the meaning ascribed to such term in Section 2.1(b) but such
term does not include the Leased Land.

 

“Represented Employee” means any employee of Seller who is represented by a
union and employed in the Business.

 

“Required Consents” has the meaning ascribed to such term in Section 9.8.

 

“Resort” has the meaning ascribed to such term in the recitals.

 

“Retained Liabilities” has the meaning ascribed to such term in Section 3.2.

 

6

--------------------------------------------------------------------------------


 

“Second Personal Property Inventory” has the meaning ascribed to such term in
Section 8.20.

 

“Seller” means Capital City Entertainment, Inc., a Nevada corporation.

 

“Seller Benefit Plans” has the meaning ascribed to such term in
Section 7.1(s)(iii).

 

“Seller’s Closing Deliverables” has the meaning ascribed to such term in
Section 6.2.

 

“Seller’s Conditions Precedent” has the meaning ascribed to such term in
ARTICLE X.

 

“Tax(es)” means any tax, charge, impost, tariff, duty or fee of any kind
charged, imposed or levied, directly or indirectly, by any Governmental
Authority including any value-added tax, sales tax, stamp duty, import duty,
withholding tax (whether on income, dividends, interest payments, fees,
equipment rentals or otherwise), tax on foreign currency loans or foreign
exchange transactions, excise tax, franchise tax, transfer tax, property tax,
unemployment tax or social security tax including any interest, penalties or
other additions thereon.

 

“Third Party Claim” has the meaning ascribed to such term in Section 14.2.

 

“Title Company” has the meaning ascribed to such term in Section 5.1(a).

 

“Trademark Assignment Agreements” means those certain Trademark Assignment
Agreements, the form of which is attached hereto as Exhibit E, to be executed by
Seller in favor of Purchaser and delivered at the Closing on the Closing Date.

 

“Transferred Employees” has the meaning ascribed to such term in Section 8.6(a).

 

“Transferred Permit(s)” has the meaning ascribed to such term in Section 2.1(j).

 

“Trust” means the Clark G. Russell and Jean M. Russell Trust.

 

“Unresolved Exceptions” has the meaning ascribed to such term in Section 5.1(b).

 

“VEBA” means a voluntary employee’s beneficiary association providing for the
payment of life, sickness, accident or other benefits to employees or their
dependents.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C. Section 2101, et. seq. and as the same may be amended from time to time,
or any successor law, and the rules and regulations promulgated thereunder.

 

“Warranties” has the meaning ascribed to such term in Section 2.1(h).

 

“Welfare Plan” has the meaning ascribed to such term in Section 7.1(s)(x).

 

“Withdrawal Liability” has the meaning ascribed to such term in Section 8.5.

 

7

--------------------------------------------------------------------------------